Exhibit 10.1

 

AGREEMENT OF SALE AND PURCHASE

between

 

ASP WASHINGTON, L.L.C.,

a Delaware limited liability company,

 

and

 

ASP WASHINGTON DEVELOPMENT, L.L.C.,

a Delaware limited liability company,

 

collectively,

“Seller”

 

and

COHEN COMPANIES, LLC

 

a Maryland limited liability company

“Buyer”

 

with Escrow Instructions for

New Enterprise Title Group, Inc.



--------------------------------------------------------------------------------

Table of Contents

 

          Page


--------------------------------------------------------------------------------

ARTICLE 1 - C ERTAIN DEFINITIONS

   1

    Section 1.1

  

Definitions

   1

    Section 1.2

  

Rules of Construction

   7

ARTICLE 2 - AGREEMENT OF PURCHASE AND SALE; PURCHASE PRICE

   7

    Section 2.1

  

Agreement of Purchase and Sale

   7

    Section 2.2

  

Purchase Price

   7

    Section 2.3

  

Deposit

   7

    Section 2.4

  

Independent Consideration

   7

    Section 2.5

  

Indivisible Economic Package

   8

    Section 2.6

  

Assumption of Obligations

   8

ARTICLE 3 - BUYER'S DUE DILIGENCE/CONDITION OF THE PROPERTY

   8

    Section 3.1

  

Buyer's Inspections and Due Diligence

   8

    Section 3.2

  

Due Diligence Items; Delivery Period.

   8

    Section 3.3

  

Site Visits

   9

    Section 3.4

  

Due Diligence Indemnity

   10

    Section 3.5

  

Confidentiality

   10

    Section 3.6

  

Due Diligence Period

   11

    Section 3.7

  

Estoppel Certificates.

   11

    Section 3.8

  

SNDA's

   12

ARTICLE 4 - TITLE AND SURVEY

   12

    Section 4.1

  

Title to Real Property

   12

    Section 4.2

  

Certain Exceptions to Title

   12

    Section 4.3

  

Title Insurance

   13

ARTICLE 5 - REMEDIES AND DEPOSIT INSTRUCTIONS

   13

    Section 5.1

  

Permitted Termination; Seller Default

   13

    Section 5.2

  

Buyer Default; Liquidated Damages

   14

    Section 5.3

  

Deposit Instructions

   14

    Section 5.4

  

Designation of Reporting Person

   15

ARTICLE 6 - REPRESENTATIONS AND WARRANTIES OF SELLER

   16

    Section 6.1

  

Representations and Warranties of Development

   16

    Section 6.2

  

Representations and Warranties of Washington

   17

    Section 6.3

  

Limited Liability

   18

    Section 6.4

  

Knowledge

   19

    Section 6.5

  

Liability of Representations and Warranties

   19

ARTICLE 7 - REPRESENTATIONS AND WARRANTIES OF BUYER

   19

    Section 7.1

  

Buyer's Representations and Warranties

   19

    Section 7.2

  

Buyer's Independent Investigation.

   20

    Section 7.3

  

Buyer's Release of Seller

   22

    Section 7.4

  

Discharge

   23

 

(i)



--------------------------------------------------------------------------------

ARTICLE 8 - LEASES; MAINTENANCE OF PROPERTY

   23

    Section 8.1

  

New Leases; Lease Modifications.

   23

    Section 8.2

  

Lease Expenses

   24

    Section 8.3

  

Lease Enforcement

   24

    Section 8.4

  

Certain Interim Operating Covenants

   24

ARTICLE 9 - CLOSING AND CONDITIONS

   25

    Section 9.1

  

Escrow Instructions

   25

    Section 9.2

  

Closing

   25

    Section 9.3

  

Seller's Closing Documents and Other Items

   26

    Section 9.4

  

Buyer's Closing Documents and Other Items

   27

    Section 9.5

  

Prorations and Closing Costs.

   27

    Section 9.6

  

Broker

   29

    Section 9.7

  

Expenses

   30

ARTICLE 10 - MISCELLANEOUS

   30

    Section 10.1

  

Amendment and Modification

   30

    Section 10.2

  

Risk of Loss and Insurance Proceeds.

   30

    Section 10.3

  

Notices

   31

    Section 10.4

  

Assignment

   32

    Section 10.5

  

Governing Law and Consent to Jurisdiction

   32

    Section 10.6

  

Counterparts

   33

    Section 10.7

  

Entire Agreement

   33

    Section 10.8

  

Severability

   33

    Section 10.9

  

Attorney Fees

   33

    Section 10.10

  

Payment of Fees and Expenses

   33

    Section 10.11

  

Confidential Information

   33

    Section 10.12

  

No Joint Venture

   34

    Section 10.13

  

Waiver of Jury Trial

   34

    Section 10.14

  

Limited Liability

   34

    Section 10.15

  

Time of Essence

   34

    Section 10.16

  

No Waiver

   34

 

 

(ii)



--------------------------------------------------------------------------------

AGREEMENT OF SALE AND PURCHASE

 

THIS AGREEMENT OF SALE AND PURCHASE (this “Agreement”), dated as of May
        , 2001, is between ASP WASHINGTON DEVELOPMENT, L.L.C., a Delaware
limited liability company (“Development”), and ASP WASHINGTON, L.L.C., a
Delaware limited liability company (“Washington;” Development and Washington are
sometimes hereinafter referred to collectively as “Seller”), and THE COHEN
COMPANIES, LLC, a Maryland limited liability company or its permitted assigns
(“Buyer”)

 

ARTICLE 1 - CERTAIN DEFINITIONS

 

Section 1.1 Definitions. The parties hereby agree that the following terms shall
have the meanings hereinafter set forth, such definitions to be applicable
equally to the singular and plural forms, and to the masculine and feminine
forms, of such terms:

 

1.1.1 “Additional Deposit” shall have the meaning ascribed in Section 2.3.

 

1.1.2 “Affiliate” shall mean with respect to Seller, any person or entity that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with Seller, or with respect to Buyer,
any entity established for estate planning purposes that is directly, or
indirectly through one or more intermediaries, controlled by Ronald Cohen. For
the purposes of this definition, “control” means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a person, whether through the ownership of voting securities, by
contract or otherwise, and the terms “controlling” and “controlled” have the
meanings correlative to the foregoing.

 

1.1.3 “Assignment and Assumption of Contracts” shall have the meaning ascribed
in Section 9.34.

 

1.1.4 “Assignment and Assumption of Leases” shall have the meaning ascribed in
Section 9.3.3.

 

1.1.5 “Bill of Sale’ shall have the meaning ascribed in Section 9.3.2.

 

1.1.6 “Broker” shall mean Trammell Crow Company.

 

1.1.7 “Broker’s Commission” shall have the meaning ascribed in Section 9.6.

 

1.1.8 “Closing” shall have the meaning ascribed in Section 9.2.

 

1.1.9 “Closing Date” shall mean the date set forth in Section 9.2.

 

1.1.10 “Closing Statement” shall have the meaning ascribed in Section 9.5.1(a).

 

1.1.11 “Code” shall have the meaning ascribed in Section 5.4.

 

1.1.12 “Commissions” shall mean all commissions, referral fees, payments and
obligations of Seller or the Property Manager to make payments to leasing
agents, leasing brokers or other parties with respect to the leasing of all or
any of the Property, whether such agreements are contained in a Lease or in any
separate Commission Agreement.



--------------------------------------------------------------------------------

1.1.13 “Commission Agreements” shall mean all written agreements and documents
entered into by Seller or the Property Manager to pay Commissions that are not
contained in a Lease, together with all amendments thereto or modifications
thereof.

 

1.1.14 “Contracts” shall mean the service contracts and other contracts
described in Exhibit C and all other service contracts entered into by Seller
after the Effective Date with respect to the Property in accordance with Section
8.4.

 

1.1.15 “Deed” shall have the meaning ascribed in Section 9.3.1.

 

1.1.16 “Deposit” shall have the meaning ascribed in Section 2.3.

 

1.1.17 “Development Land” shall mean those certain parcels of land in Washington
Business Park, Lanham, Maryland, consisting of approximately seventy-nine (79)
acres, and all appurtenances thereto, as more particularly described on Exhibit
A-2, including Development’s right, title and interest, if any, in and to all
rights-of-way, open or proposed streets (public or private), alleys, easements,
strips or gores of land adjacent thereto.

 

1.1.18 “Disclosure Items” shall have the meaning ascribed in Section 6.1.

 

1.1.19 “Due Diligence” shall have the meaning ascribed in Section 3.1.

 

1.1.20 “Due Diligence Items” shall have the meaning ascribed in Section 3.2.

 

1.1.21 “Due Diligence Period” shall mean the time period provided for in Section
3.1 of this Agreement.

 

1.1.22 “Effective Date” shall mean the date this Agreement shall have been fully
executed and delivered by all parties hereto.

 

1.1.23 “Environmental Laws” means all federal, state and local environmental
laws, rules, statutes, directives, binding written interpretations, binding
written policies, ordinances and regulations issued by any Governmental Entity
and in effect as of the date of this Agreement with respect to or which
otherwise pertain to or affect the Real Property or the Improvements, or any
portion thereof, the use, ownership, occupancy or operation of the Real Property
or the Improvements, or any portion thereof, or any owner of the Real Property,
and as same have been amended, modified or supplemented from time to time prior
to the date of this Agreement, including but not limited to the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. § 9601
et seq.), the Hazardous Substances Transportation Act (49 U.S.C. § 1802 et
seq.), the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.),
the Water Pollution Control Act (3.3 U.S.C. § 1251 et seq.), the Safe Drinking
Water Act (42 U.S.C. § 300f et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.), the Solid Waste Disposal Act (42 U.S.C. § 6901 et seq.), the Toxic
Substances Control Act (15 U.S.C. § 2601 et seq.), the Emergency Planning and
Community Right-to-Know Act of 1986 (42 U.S.C. § 11001 et seq. ), the Radon and
Indoor Air Quality Research Act (42 U.S.C. § 7401 note,

 

- 2 -



--------------------------------------------------------------------------------

et seq.), the Superfund Amendment Reauthorization Act of 1986 (42 U.S.C. § 9601
et seq.), comparable state and local laws, and any and all rules and regulations
which have become effective prior to the date of this Agreement under any and
all of tine aforementioned laws.

 

1.1.24 “Escrow Agent” shall mean New Enterprise Title Group, Inc. or in the
event of an occurrence as described in Section 4.2, First American Title
Insurance Company.

 

1.1.25 “Estoppel Period” shall have the meaning ascribed in Section 3.7(a).

 

1.1.26 “Excluded Property Records” shall have the meaning ascribed in Section
3.2.

 

1.1.27 “Fixtures” shall mean the fixtures which are located at and affixed to
any of the Improvements as of the Closing Date, but specifically excluding any
trade fixtures of the Tenants under the Leases.

 

1.1.28 “Governmental Entity” means the various governmental and quasi-
governmental bodies or agencies having jurisdiction over Seller, the Real
Property or any portion thereof.

 

1.1.29 “Hazardous Materials” means any pollutants, contaminants, hazardous or
toxic substances, materials or wastes (including petroleum, petroleum
by-products, radon, asbestos and asbestos containing materials, polychlorinated
biphenyls (“PCBs”), PCB-containing equipment, radioactive elements, infectious
agents, and urea formaldehyde), as such terms are used in any Environmental Laws
(excluding solvents, cleaning fluids and other lawful substances used in the
ordinary operation and maintenance of the Real Property, to the extent in closed
containers).

 

1.1.30 “Improvements” shall mean the buildings, improvements, and structures
located on the Washington Land, including, but not limited to, two (2) office
buildings and seven (7) flex buildings.

 

1.1.31 “Independent Consideration” shall have the meaning ascribed in Section
2.4.

 

1.1.32 “Initial Deposit” shall have the meaning ascribed in Section 2.3.

 

1.1.33 “Leases” shall mean all unexpired leases, subleases, occupancy
agreements, and any other agreements, including all modifications or amendments
thereto, for the use, possession, or occupancy of any portion of the Real
Property as of the Closing Date, including any tenant guaranties delivered in
connection with any of the foregoing.

 

1.1.34 “Leasing Parameters” shall have the meaning ascribed in Section 8.1.2.

 

1.1.35 “Licensee Parties” shall mean those authorized agents, contractors,
consultants and representatives of Buyer who shall inspect, investigate, test or
evaluate the Property on behalf of Buyer in accordance with this Agreement.

 

- 3 -



--------------------------------------------------------------------------------

1.1.36 “Licenses and Permits” shall mean, collectively, to the extent
assignable, all licenses, permits, approvals, certificates of occupancy,
dedications, subdivision maps and entitlements now or hereafter issued, approved
or granted by any Governmental Entity in connection with the Real Property,
together with all renewals and modifications thereof.

 

1.1.37 “Liens” shall have the meaning ascribed in Section 4.2.

 

1.1.38 “New Leases” or “New Lease” shall mean, collectively, or singularly, any
Lease for space at the Property entered into between the Effective Date and the
Closing Date.

 

1.1.39 “Operating Expenses” shall have the meaning ascribed in Section 9.5.1(c).

 

1.1.40 “Permitted Exceptions” shall mean and include all of the following: (a)
applicable zoning and building ordinances and land use regulations; (b) those
matters revealed by the Survey (as the same may be updated by Buyer prior to the
Closing Date); (c) the lien of taxes and assessments not yet due and payable (it
being agreed by Buyer and Seller that if any tax or assessment is levied or
assessed with respect to the Property after the date hereof and the owner of the
Property has the election to pay such tax or assessment either immediately or
under a payment plan with interest, Seller may elect to pay under a payment
plan, which election shall be binding on Buyer); (d) any exclusions from
coverage set forth in the jacket of any Owner’s Policy of Title Insurance or any
standard printed exceptions; (e) any exceptions caused by Buyer, its agents,
representatives or employees; (f) such other exceptions as the Title Company
shall commit to insure over, without any additional cost to Buyer, whether such
insurance is made available in consideration of payment, bonding, indemnity by
Seller or otherwise; (g) the rights of the Tenants under the Leases; and (h) any
matters deemed to constitute Permitted Exceptions under Section 4 2 hereof.

 

1.1.41 “Permitted Outside Parties” shall have the meaning ascribed in Section
3.5.

 

1.1.42 “Personal Property” shall mean all of the right, title, and interest of
Seller in and to the tangible personal property, which is located at and used in
connection with any of the Improvements as of the Closing Date, but specifically
excluding (a) any personal property owned, financed or leased by the Tenants
under the Leases, (b) any computer software which either is licensed to Seller,
or Seller deems proprietary, (c) any tangible personal property used, whether
owned or leased, by any affiliated or unaffiliated on-site property manager and
(d) any warrants, stock options or other equity securities related to the
Property Personal Property shall not include any appraisals, budgets, strategic
plans for the Real Property, internal analyses, marketing information,
submissions relating to Seller’s obtaining of corporate authorization, attorney
and accountant work product, attorney-client privileged documents, or other
information in the possession or control of Seller or Seller’s Property Manager
which Seller deems proprietary.

 

1.1.43 “Pre-Effective Date Leases” or “Pre-Effective Date Lease” shall mean,
collectively, or singularly, any Lease for space at the Property in effect as of
the Effective Date.

 

1.1.44 “Property” shall mean the Real Property, the Personal Property, the
Leases, the Contracts, and to the extent transferable, all of Seller’s right,
title and interest in and

 

- 4 -



--------------------------------------------------------------------------------

to all tangible and intangible assets of any nature relating to the Property,
including without limitation, (a) all warranties upon the Improvements or the
Personal Property, (b) rights to any plans, specifications, engineering studies,
reports, drawings, and prints relating to the construction, reconstruction,
modification, and alteration of Improvements, (c) all works of art, graphic
designs, and other intellectual or intangible property owned and used by Seller
in connection with the Property, including any trade name associated with the
Improvements, (d) all claims and causes of action arising out of or in
connection with the Property after the Closing Date, and (e) the Licenses and
Permits.

 

1.1.45 “Property Manager” shall mean those individuals or entities which manage
the Property.

 

1.1.46 “Proration Items” shall have the meaning ascribed in Section 9.5.1(a).

 

1.1.47 “Proration Time” shall have the meaning ascribed in Section 9.5.1(a).

 

1.1.48 “Purchase Price” shall have the meaning ascribed in Section 2.2.

 

1.1.49 “Real Property” shall mean the Development Land, the Washington Land, the
improvements, and the Fixtures.

 

1.1.50 “Reimbursable Capital Expenses” shall mean costs or expenses for any
capital expenditures or improvements made by Seller after the Effective Date
hereof but before Closing or as otherwise listed on Exhibit 4 hereto.

 

1.1.51 “Reimbursable Lease Expenses” shall mean, collectively, any and all fees
paid by Seller prior to Closing or costs and expenses paid or incurred by Seller
prior to Closing arising out of or in connection with any extensions, renewals
or expansions under any Lease for space at the Property exercised or granted
between the Effective Date and the Closing Date, and any New Lease. Reimbursable
Lease Expenses shall include, without limitation, (a) brokerage commissions and
fees payable pursuant to a Commission Agreement or a Lease or New Lease to
effect any such leasing transaction (including, without limitation, any fees
owed to the Property Manager), (b) expenses incurred for repairs, improvements,
equipment, painting, decorating, partitioning and other items to satisfy the
tenant’s requirements with regard to such leasing transaction, (c) legal fees
for services in connection with the preparation of documents and other services
rendered in connection with the effectuation of the leasing transaction, (d) if
there are any rent concessions covering any period that the tenant has the right
to be in possession of the demised space, the rents that would have accrued
during the period of such concession prior to the Closing Date as if such
concession were amortized over (i) with respect to any extension or renewal, the
term of such extension or renewal, (ii) with respect to any expansion, that
portion of the term remaining under the subject Lease after the date of any
expansion, or (iii) with respect to any New Lease. the entire initial term of
any such New Lease, and (e) expenses incurred for the purpose of satisfying or
terminating the obligations of a tenant under a New Lease to the landlord under
another lease (whether or not such other lease covers space in the Property).

 

1.1.52 “Rent Roll” shall have the meaning ascribed in Section 3.2(a).

 

- 5 -



--------------------------------------------------------------------------------

1.1.53 “Rent” or “Rents” shall mean and include fixed monthly rentals,
additional rentals, percentage rentals, escalation rentals (which include each
Tenant’s proration share of building operation and maintenance costs and
expenses as provided for under the applicable Lease, to the extent the same
exceeds any expense stop specified in such Lease), retroactive rentals, all
administrative charges, utility charges, tenant or real property association
dues, storage rentals, special event proceeds, temporary rents, telephone
receipts, locker rentals, vending machine receipts and other sums and charges
payable by tenants under the Leases or from other occupants or users of the
Property, but excluding amounts received for Operating Expenses.

 

1.1.54 “Reporting Person” shall have the meaning ascribed in Section 5.4(a).

 

1.1.55 “SNDA’s” shall have the meaning ascribed in Section 3.8.

 

1.1.56 “Survey” shall mean, collectively, those certain existing ALTA surveys of
the Development Land and the Washington Land and the Improvements more
particularly described on Exhibit I attached hereto.

 

1.1.57 “Tenant Deposit” means all advance rents and security deposits (whether
cash or noncash) paid or deposited by a Tenant to Seller, as landlord, or any
other person on Seller’s behalf pursuant to a Lease (together with any interest
which has accrued thereon as required by the terms of such Lease, but only to
the extent such interest has accrued for the account of the respective Tenant or
as required by law).

 

1.1.58 “Tenant” or “Tenants” shall mean all persons or entities occupying or
entitled to possession of any portion of the Real Property pursuant to the
Leases, including tenants, subtenants, and licensees.

 

1.1.59 “Title Commitment” shall have the meaning ascribed in Section 4.1.

 

1.1.60 “Title Company” shall mean Stewart Title Guaranty Company, or in the
event of an occurrence as described in Section 4.2, First American Title
Insurance Company.

 

1.1.61 “Title Documents” shall have the meaning ascribed in Section 4.1.

 

1.1.62 “Title Objections” shall have the meaning ascribed in Section 4.2.

 

1.1.63 “Title Policy” shall have the meaning ascribed in Section 4.3.

 

1.1.64 “Washington Land” shall mean those certain parcels of land in Washington
Business Park, Lanham, Maryland, commonly known as (i) 4640 Forbes Boulevard,
(ii) 4601 Forbes Boulevard, (iii) 5001 Forbes Boulevard, (iv) 5200 Philadelphia
Way, (v) 5000 Philadelphia Way, (vi) 9201 Philadelphia Court (vii) 9901 Business
Parkway, (viii) 4819-4881 Walden Lane, and (ix) 4850 Forbes Boulevard, and all
appurtenances thereto, as more particularly described on Exhibit A-2, including
Development’s right, title and interest, if any, in and to all rights-of-way,
open or proposed streets (public or private), alleys, easements, strips or gores
of land adjacent thereto.

 

- 6 -



--------------------------------------------------------------------------------

Section 1.2 Rules of Construction. Article and Section captions used in this
Agreement are for convenience only and shall not affect the construction of this
Agreement. All references to “Article” or “Sections” without reference to a
document other than this Agreement, are intended to designate articles and
sections of this Agreement, and the words “herein,” “hereof,” “hereunder,” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article or Section, unless specifically designated otherwise. The use
of the term “including” shall mean in all cases “including but not limited to,”
unless specifically designated otherwise. No rules of construction against the
drafter of this Agreement shall apply in any interpretation or enforcement of
this Agreement, any documents or certificates executed pursuant hereto, or any
provisions of any of the foregoing.

 

ARTICLE 2 - AGREEMENT OF PURCHASE AND SALE; PURCHASE PRICE

 

Section 2.1 Agreement of Purchase and Sale. Seller agrees to sell, transfer,
assign and convey to Buyer, and Buyer agrees to purchase, accept and assume
subject to the terms and conditions stated herein, all of Seller’s right, title
and interest in and to the Property.

 

Section 2.2 Purchase Price. Buyer shall pay Seller the purchase price of
Fifty-Six Million Five Hundred Thousand and N01100 Dollars ($56,500,000.00) (the
“Purchase Price”) at Closing. The Purchase Price and such other funds as may be
necessary to pay Buyer’s expenses hereunder, subject to closing adjustments,
shall be deposited with the Escrow Agent on or before the Closing Date in
accordance with this Agreement and paid to Seller upon satisfaction of all
conditions precedent to the Closing as described herein.

 

Section 2.3 Deposit. Within three (3) business days after this Agreement is
executed by Buyer and Seller, Buyer shall deposit via wire transfer the sum of
Two Hundred Thousand and N0/100 Dollars ($200,000.00) in immediately available
funds as a deposit (the “Initial Deposit”) with Escrow Agent whose address is as
indicated in Section 10.3. Buyer shall deposit via wire transfer an additional
Five Hundred Thousand and N0/100 Dollars ($500,000.00) (the “Additional
Deposit”, the Initial Deposit and the Additional Deposit, collectively, the
“Deposit”) in immediately available funds with Escrow Agent by 5:00 p.m. Eastern
Time on the last day of the Estoppel Period (as the same may have been extended
pursuant Section 3.7(a) hereof). The Deposit shall be non-refundable except as
provided in Sections 3.6, 3.7, 4.2, 5.1, 8.1 and 10.2 and shall be held and
delivered by Escrow Agent in accordance with the provisions of Article 5, or
shall be held and delivered by Seller as hereinafter provided. Interest earned
on the Deposit shall be considered part of the Deposit and shall be deemed to
have been earned by, and constitute income of, Buyer. Except as otherwise
expressly set forth herein, the Deposit shall be applied against the Purchase
Price on the Closing Date.

 

Section 2.4 Independent Consideration. Contemporaneously with the execution and
delivery of this Agreement, Buyer has paid to Seller as further consideration
for this Agreement, in cash, the sum of One Hundred Dollars ($100.00) (the
“Independent Consideration”), in addition to the Deposit and the Purchase Price
and independent of any other consideration provided hereunder, which Independent
Consideration is fully earned by Seller and is non-refundable under any
circumstances.

 

- 7 -



--------------------------------------------------------------------------------

Section 2.5 Indivisible Economic Package. Buyer has no right to purchase, and
Seller has no obligation to sell, less than all of the Property, it being the
express agreement and understanding of Buyer and Seller that, as a material
inducement to Seller and Buyer to enter into this Agreement, Buyer has agreed to
purchase, and Seller has agreed to sell, all of the Property, subject to and in
accordance with the terms and conditions hereof.

 

Section 2.6 Assumption of Obligations. As additional consideration for the
purchase and sale of the Property, at Closing Buyer will: (a) assume and perform
(i) all of the covenants and obligations of Seller, Seller’s predecessors in
title and Seller’s Affiliates pursuant to the Leases and Contracts (including,
without limitation, those relating to any tenant deposits) which arise on or
after the Closing Date and (ii) all obligations under the Leases and Contracts
relating to the physical and environmental condition of the Property regardless
of whether such obligations arise before, on or after the Closing Date; (b)
assume and agree to discharge, perform and comply with each and every liability,
duty, covenant, debt or obligation of Seller or any of its Affiliates (i)
resulting front, arising out of, or in any way related to the Disclosure Items
set forth in Exhibit B, past, present or future, known or unknown, and (ii)
resulting from, arising out of, or in any way related to any Licenses and
Permits and arising on or after the Closing Date; and (c) assume Seller’s
obligations to pay, when due (whether on a stated due date or accelerated) any
Reimbursable Lease Expenses in accordance with Section 8.2 of this Agreement or
any Reimbursable Capital Expenses that are unpaid as of the Closing Date. Buyer
hereby indemnifies and holds Seller harmless from and against any and all
claims, liens, damages, demands, causes of action, liabilities, lawsuits,
judgments, losses, costs and expenses (including but not limited to attorneys’
fees and expenses) asserted against or incurred by Seller and arising out of the
failure of Buyer to perform its obligations pursuant to this Section 2.6. The
provisions of this Section 2.6 shall survive the Closing without limitation.

 

ARTICLE 3 - BUYER’S DUE DILIGENCE/CONDITION OF THE PROPERTY

 

Section 3.1 Buyer’s Inspections and Due Diligence. Buyer acknowledges that
commencing on the Effective Date and continuing for a period which will expire
at 5:00 p.m. Eastern Time on the thirtieth (30th) day, after the Effective Date
(the “Due Diligence Period”), Buyer shall conduct its examinations, inspections,
testing, studies and investigations of the Property, information regarding the
Property and such documents applicable to the Property, including, without
limitation, the documents that Seller delivers or makes available, as set forth
in Section 3.2 below (collectively, the “Due Diligence”). Except for any
limitations as may be imposed by Section 3.3 below, Buyer may conduct such due
diligence activities, inspections, and studies of the Property as it deems
necessary or appropriate, and examine and investigate to its full satisfaction
all facts, circumstances, and matters relating to the Property (including the
physical condition and use, availability and adequacy of utilities, access,
zoning, compliance with applicable laws, environmental conditions, engineering
and structural matters), title and survey matters, and any other matters it
deems necessary or appropriate for purposes of consummating this transaction.
The Due Diligence shall be at Buyer’s sole cost and expense.

 

Section 3.2 Due Diligence Items; Delivery Period.

 

(a) On or before five (5) business days after the Effective Date, Seller shall
deliver to Buyer, or make available to Buyer for inspection at the Property or
at the office of the

 

- 8 -



--------------------------------------------------------------------------------

Property Manager, the following: (i) the most recent rent roll statement (the
“Rent Roll”) with respect to the Property prepared by Seller, in the form and
containing such information as maintained by Seller from time to time, together
with copies of all Leases referenced on the Rent Roll and copies of any
subleases or amendments relating thereto and Tenant correspondence in Seller’s
possession and a listing of all refundable Tenant Deposits in the actual
possession of Seller or the Property Manager as of the last day of the calendar
month prior to the Effective Date; (ii) the Survey; (iii) copies of all
Contracts (including any Commission Agreements); (iv) copies of any of the
following items pertaining to the Property to the extent they exist and are in
Seller’s possession or, control: monthly cashflow reports for the current year
to date; operating statements for the Property for calendar years (or partial
years if applicable) 1998, 1999 and 2000; the 2001 budget for Operating
Expenses; copies of existing engineering studies and existing environmental
audits prepared by third parties in connection with the Property; the Licenses
and Permits; and any lists of material items of personal property owned by
Seller and located on the Real Property; (v) a copy of any title insurance
commitments and Seller’s existing policy(ies) of title insurance; (vi) copies of
the last two real property tax bills and the most recent assessment notice
(collectively, the “Due Diligence Items”).

 

(b) All documents, materials, and information furnished to or made available to
Buyer pursuant to this Section 3.2 are being furnished or made available to
Buyer for information purposes only and without any representation or warranty
by Seller with respect thereto, express or implied, except as may otherwise be
expressly set forth in Sections 6.1 and 6.2 below and as limited by Sections 6.3
and 7.2 below, and all such documents, materials, and information are expressly
understood by Buyer to be subject to the confidentiality provisions of Section
3.5 below.

 

Notwithstanding any terms to the contrary in this Agreement, (a) Seller shall
not be obligated or otherwise required to furnish or make available to Buyer any
of the following (collectively, “Excluded Property Records”): (i) any appraisals
or other economic evaluations of, or projections with respect to, all or any
portion of the Property prepared by or on behalf of Seller or any Affiliate of
Seller, (ii) any documents, materials or information which are subject to
attorney/client, work product or similar privilege, which constitute attorney
communications with respect to the purchase of the Property by Seller, or which
are subject to a confidentiality agreement, and (iii) those documents listed on
Schedule 3.2 attached hereto; (b) Due Diligence Items shall not include any
Excluded Property Records; and (c) Seller shall have no obligation or liability
of any kind to Buyer as a result of Seller not furnishing or making available to
Buyer the Excluded Property Records.

 

Section 3.3 Site Visits. Buyer and its Licensee Parties shall have reasonable
access to the Real Property at agreed upon times for agreed upon purposes on at
least one (1) business day prior notice to Seller. Such notice shall describe
the scope of the Due Diligence Buyer intends to conduct during Buyer’s access to
the Real Property. Seller shall make reasonable efforts to have an agent
available to accompany Buyer or any Licensee Parties, and in all events Seller
shall have the right to have a representative present during any visits to or
inspections of any Real Property or any meetings or discussions with any Tenant
by Buyer or any Licensee Parties. Buyer will conduct its Due Diligence in a
manner so as to minimize, to the extent reasonably possible to do so, any
interference with the operations and occupancy of the Property and to minimize,
to the extent reasonably possible to do so, any disturbance to Tenants. Buyer
will not

 

- 9 -



--------------------------------------------------------------------------------

enter the Real Property or contact any leasing agents for the Real Property or
the Property Manager of the Real Property or any Governmental Entity without
Seller’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed; provided that Buyer may contact any
independent leasing agents without Seller’s prior written consent. Neither Buyer
nor any Licensee Parties may contact any Tenants at the Real Property or make
any inquiries of such Tenants which in any way relate to the Real Property, any
of the tenant estoppel certificates, or to Seller without Seller’s prior written
consent. In the event Buyer desires to conduct any physically intrusive Due
Diligence, such as sampling of soils, other media, building materials, or the
like, Buyer will identify in writing exactly what procedures Buyer desires to
perform and request Seller’s express written consent. Seller may withhold or
condition consent to any physically intrusive Due Diligence in Seller’s sole and
absolute discretion (other than with respect to core samples of roofs and
asphalt on parking lots for which Seller’s consent shall not be unreasonably
withheld or delayed). Seller’s consent to samples of roofs and asphalt parking
lots shall be deemed to have been given if Seller does not disapprove such
sampling on or prior to two (2) business days after Seller’s receipt of Buyer’s
reasonably detailed sampling plan therefor. Upon receipt of Seller’s written
consent, Buyer and all Licensee Parties shall, in performing such Due Diligence,
comply with the agreed upon procedures and with any and all laws, ordinances,
rules, and regulations applicable to the Property and will not engage in any
activities which would violate any permit, license, or environmental law or
regulation. Buyer and any Licensee Parties will: (a) maintain comprehensive
general liability (occurrence) insurance in an amount of not less than
$5,000,000 covering any accident arising in connection with the presence of
Buyer or the other Licensee Parties on the Real Property or Improvements, and
deliver a certificate of insurance, which names the Seller and the Property
Manager as additional insureds thereunder verifying such coverage to Seller
prior to entry upon the Real Property or Improvements; (b) promptly pay when due
the costs of all entry and inspections and examinations done with regard to the
Property; and (c) restore the Real Property and Improvements to the condition in
which the same were found before any such entry upon the Real Property and
inspection or examination was undertaken.

 

Section 3.4 Due Diligence Indemnity. Buyer shall defend, indemnify, and hold
harmless Seller, Seller’s partners, shareholders or members, as applicable, and
the Property Manager from and against all losses, costs, damages, claims, and
liabilities (whether arising out of injury or death to persons or damage to the
Property or otherwise) including, but not limited to, costs of remediation,
restoration and other similar activities, mechanic’s and materialmen’s liens and
attorneys’ fees, arising out of or in connection with Buyer’s Due Diligence,
Buyer’s breach of its obligations under Section 3.5 or Buyer’s or any Licensee
Parties’ entry upon the Real Property, unless any of the same are caused by the
gross negligence or willful misconduct of Seller, Seller’s partners,
shareholders or members, as applicable, and/or the Property Manager. The
provisions of this Section 3.4 shall survive the Closing or, if the purchase and
sale is not consummated, any termination of this Agreement, and shall not be
subject to the twelve month limitation set forth in Section 6.3.

 

Section 3.5 Confidentiality. Buyer agrees that any information obtained by Buyer
or its Licensee Parties, attorneys, partners, accountants, lenders or investors
(collectively, for purposes of this Section 3.5, the “Permitted Outside
Parties”) in the conduct of its Due Diligence shall be treated as confidential
pursuant to Section 10.11 of this Agreement and shall be used only to evaluate
the acquisition of the Property from Seller. Buyer further agrees that within
its

 

- 10 -



--------------------------------------------------------------------------------

organization, or as to the Permitted Outside Parties, the Due Diligence Items
will be disclosed and exhibited only to those persons within Buyer’s
organization or to those Permitted Outside Parties who are involved in
determining the feasibility of Buyer’s acquisition of the Property. Buyer
farther acknowledges that the Due Diligence Items and other information relating
to the leasing arrangements between Seller and any tenants or prospective
tenants are proprietary and confidential in nature. Buyer agrees not to divulge
the contents of such Due Diligence Items or any other information except in
strict accordance with Sections 3.5 and 10.11 of this Agreement In permitting
Buyer and the Permitted Outside Parties to review the Due Diligence Items and
other information to assist Buyer, Seller has not waived any privilege or claim
of confidentiality with respect thereto, and no third party benefits or
relationships of any kind, either express or implied, have been offered,
intended or created by Seller and any such claims are expressly rejected by
Seller and waived by Buyer and the Permitted Outside Parties, for whom, by its
execution of this Agreement, Buyer is acting as an agent with regard to such
waiver. The provisions of this Section 3.5 shall survive the Closing without
limitation.

 

Section 3.6 Due Diligence Period. Buyer, by giving Seller and Escrow Agent
written notice on or before the end of the Due Diligence Period, may terminate
its obligations hereunder without further liability except as described in this
Section 3.6 and in Sections 3.4, 3.5, 9.6, and 10.11. If before the end of the
Due Diligence Period, Buyer fails to give Seller such written notice, then Buyer
shall be deemed to have elected to waive its rights to terminate this Agreement
and to have approved all of the matters described in Sections 3.1 and 3.2. If
Buyer timely elects to terminate its obligations hereunder as described above,
Buyer shall provide to Seller, promptly after receipt of a request from Seller,
originals of all third party reports, studies and appraisals relating to the
Property in its possession, without representation or warranty and at no cost to
Seller. The foregoing obligation shall survive any termination of this
Agreement. On the final day of the Due Diligence Period unless Buyer has elected
to terminate this Agreement as provided herein, Buyer shall deliver to Seller
invoices from third parties for examinations, tests, inspections, studies or
investigations performed in connection with Seller’s Due Diligence (including,
without limitation, environmental studies), and a copy of an executed commitment
letter and evidence of payment of a commitment fee with respect to Buyer’s
financing for the Property. Subject to the terms of this Agreement, Buyer, after
the expiration of the Due Diligence Period, may continue to conduct further
physical Due Diligence or other examinations, inspections, tests, studies and
investigations regarding the Property; provided, however, that except as
otherwise expressly provided in Sections 5.1 and 10.2.2, in no event shall Buyer
have any right to terminate or otherwise modify its obligations hereunder after
the end of the Due Diligence Period as a result of any such further physical Due
Diligence or other examinations, inspections, tests, studies or investigations
regarding the Property, and the provisions of this Article 3, including, without
limitation, the indemnification provisions, shall continue to apply.

 

Section 3.7 Estoppel Certificates.

 

(a) As a condition to Buyer’s obligation to close the transaction contemplated
by this Agreement, Seller shall, within thirty (30) days of the Effective Date
(the “Estoppel Period”), obtain estoppel certificates from those Tenants, who,
in the aggregate, as of the Effective Date, occupy or lease at least eighty-five
percent (85%) of the total square footage of the Improvements. Such certificates
shall be substantially in a form mutually agreed upon within two (2) business
days of the Effective Date or, if Buyer and Seller have not agreed upon a form

 

- 11 -



--------------------------------------------------------------------------------

within such two (2) business day period, then in the form of Exhibit H attached
hereto. A copy of each estoppel certificate received by Seller from a Tenant
shall be delivered by Seller to Buyer promptly after Seller receives such
certificate from the Tenant. In the event that Seller has not delivered the
requisite number of estoppel certificates within the time period provided
herein, then, either Seller or Buyer may, by written notice to the other party,
extend the Estoppel Period for an additional ten (10) days to satisfy such
condition.

 

(b) In the event that Buyer has not received the required estoppel certificates
within the Estoppel Period, (as the same may have been extended pursuant to
Section 3.7(a) hereof), then Buyer may, by giving Seller and Escrow Agent
written notice on or before the expiration of the Estoppel Period, terminate its
obligations hereunder without further liability except as described in Sections
3.4, 3.5, 3.6, 9.6 and 10.11, and Escrow Agent shall promptly thereafter return
the Deposit to Buyer. If, before the end of the Estoppel Period, Buyer fails to
give Seller such written notice, then Buyer shall be deemed to have elected to
waive its right to terminate this Agreement pursuant to this Section 3.7(b).
After the expiration of the Estoppel Period, provided Buyer has not terminated
this Agreement, Seller shall continue to use reasonable efforts to obtain and
deliver to Buyer estoppel certificates from the Tenants of the Property whose
Leases will continue after the Closing to the extent Seller has not previously
delivered to Buyer estoppel certificates from such Tenants; provided, however,
in no event shall Buyer have any right to terminate its obligations hereunder
after the end of the Estoppel Period as a result of any estoppel certificates
received or not received by Buyer after the end of the Estoppel Period.

 

Section 3.8 SNDA’s. Upon Buyer’s request, Seller will use reasonable efforts to
obtain from each Tenant a subordination, non-disturbance and attornment
agreement in such form as the lender providing financing to Buyer may request
(the “SNDA’s”). Buyer acknowledges that Seller shall have exercised reasonable
efforts by delivering the form of SNDA to the Tenants. Obtaining any such SNDA’s
shall not, however, be a condition to the Closing, nor shall Seller incur any
liability in connection with failing to obtain any such SNDA’s. Seller will
deliver an original of each SNDA to Buyer promptly following Seller’s receipt of
the same.

 

ARTICLE 4 - TITLE AND SURVEY

 

Section 4.1 Title to Real Property. Seller shall make available to Buyer not
later than five (5) business days after the Effective Date (a) a commitment to
issue an owner’s policy of title insurance with respect to the Property issued
by the Title Company (the “Title Commitment”), (b) copies of all recorded
documents referred to on Schedule B of the Title Commitment as exceptions to
coverage (the “Title Documents”), and (c) the Survey.

 

Section 4.2 Certain Exceptions to Title. Buyer shall have the right to object in
writing to any title matters that are not Permitted Exceptions and that
materially adversely affect Buyer’s title to the Real Property which are
disclosed in the Title Commitment or Survey (herein collectively called “Liens”)
within fifteen (15) days after receipt of the Title Commitment and Survey.
Unless Buyer shall timely object to the Liens, all such Liens and any other
encumbrances which do not materially adversely affect Buyer’s title to the Real
Property which are set forth in the Title Commitment and any such supplemental
reports or updates shall be deemed to constitute additional Permitted
Exceptions. Any exceptions which are timely objected

 

- 12 -



--------------------------------------------------------------------------------

to by Buyer shall be herein collectively called the “Title Objections.” Seller
may elect (but shall not be obligated) to remove or cause to be removed, or
insured over, at its expense, any Title Objections, and shall be entitled to a
reasonable adjournment of the Closing (not to exceed ninety (90) days) for the
purpose of such removal, which removal will be deemed effected by the issuance
of title insurance eliminating or insuring against the effect of the Title
Objections. Seller shall notify Buyer in writing within ten (10) days after
receipt of Buyer’s notice of Title Objections whether Seller elects to remove
the same. Notwithstanding anything to the contrary contained herein, in the
event that any Title Objection exists which the Title Company will not remove or
endorse over but which First American Title Insurance Company has agreed to
remove or endorse over, Seller, by written notice thereof to Buyer and the Title
Company, may elect to use First American Title Insurance Company as the Title
Company and Escrow Agent, in which case, the original Escrow Agent shall, within
three (3) business days of such notice, transfer any funds and/or documents held
by it with respect to the transaction contemplated by this Agreement to First
American Title Insurance Company, who will supercede and replace Stewart Title
Guaranty Company as the Title Company and New Enterprise Title Group, Inc. as
Escrow Agent. If Seller is unable to remove or endorse over any Title Objections
prior to the Closing, or if Seller elects not to remove one or more Title
Objections, Buyer may elect, as its sole and exclusive remedy therefore, to
either (a) terminate this Agreement by giving written notice to Seller and
Escrow Agent on or before the end of the Due Diligence Period, in which event
the Deposit shall be paid to Buyer and, thereafter, the parties shall have no
further rights or obligations hereunder except for those obligations which
expressly survive the termination of this Agreement as set forth in Sections
3.4, 5.5, 3.6, 9.6 and 10.11, or (b) waive such Title Objections, in which event
such Title Objections shall be deemed additional “Permitted Exceptions” and the
Closing shall occur as herein provided without any reduction of or credit
against the Purchase Price. If before the end of the Due Diligence Period, Buyer
fails to give Seller and Escrow Agent such written notice, then Buyer shall be
deemed to have elected to waive such Title Objections and its right to terminate
this Agreement pursuant to this Section 4.2. Notwithstanding the foregoing,
Seller shall be obligated at Closing to cause the release of the liens of any
financing which is secured by the Property and to release or, at Seller’s
option, insure over any other monetary liens affecting the Property.

 

Section 4.3 Title Insurance. At Closing, the Title Company shall issue to Buyer
or be irrevocably committed to issue to Buyer an extended coverage ALTA owner’s
form title policy (the “Title Policy”), in the amount of the Purchase Price,
insuring that fee simple title to the Real Property is vested in Buyer subject
only to the Permitted Exceptions. Buyer shall be entitled to request that the
Title Company provide such endorsements (or amendments) to the Title Policy as
Buyer may reasonably require, provided that (a) such endorsements (or
amendments) shall be at no cost to, and shall impose no additional liability on,
Seller, (b) Buyer’s obligations under this Agreement shall not be conditioned
upon Buyer’s ability to obtain such endorsements and, if Buyer is unable to
obtain such endorsements, Buyer shall nevertheless be obligated to proceed to
close the transaction contemplated by this Agreement without reduction of or set
off against the Purchase Price, and (c) the Closing shall not be delayed as a
result of Buyer’s request.

 

ARTICLE 5 - REMEDIES AND DEPOSIT INSTRUCTIONS

 

Section 5.1 Permitted Termination; Seller Default. If the sale of the Property
is not consummated due to the permitted termination of this Agreement by Buyer
as herein expressly

 

- 13 -



--------------------------------------------------------------------------------

provided, the Deposit shall be returned to Buyer and Buyer will have no
liability hereunder except as set forth in Sections 3.4, 3.5, 3.6, 9.6 and
10.11. If the sale of the Property is not consummated due to Seller’s default
hereunder, Buyer shall be entitled, as its sole and exclusive remedy, either (a)
to receive the return of the Deposit, or (b) to enforce specific performance of
this Agreement. Buyer expressly waives its rights to seek any damages in the
event of Seller’s default hereunder. Buyer shall be deemed to have elected to
terminate this Agreement and receive back the Deposit if Buyer fails to file
suit for specific performance against Seller in a court prescribed by Section
10.5 hereof, on or before twenty (20) days following the date upon which Closing
was to have occurred.

 

Section 5.2 Buyer Default; Liquidated Damages. IF THE SALE IS NOT CONSUMMATED
DUE TO ANY DEFAULT BY BUYER HEREUNDER, THEN SELLER SHALL RETAIN THE DEPOSIT AS
LIQUIDATED DAMAGES, WHICH RETENTION SHALL OPERATE TO TERMINATE THIS AGREEMENT
AND RELEASE BUYER FROM ANY AND ALL LIABILITY HEREUNDER, EXCEPT AS PROVIDED IN
SECTIONS 3.4, 3.5, 3.6, 9.6 AND 10.11. THE PARTIES HAVE AGREED THAT SELLER’S
ACTUAL DAMAGES, IN THE EVENT OF A FAILURE TO CONSUMMATE THIS SALE DUE TO BUYER’S
DEFAULT, WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO DETERMINE. AFTER
NEGOTIATION, THE PARTIES HAVE AGREED THAT, CONSIDERING ALL THE CIRCUMSTANCES
EXISTING ON THE DATE OF THIS AGREEMENT, THE AMOUNT OF THE DEPOSIT IS A
REASONABLE ESTIMATE OF THE DAMAGES THAT SELLER WOULD INCUR IN SUCH EVENT. BY
PLACING THEIR INITIALS BELOW, EACH PARTY SPECIFICALLY CONFIRMS THE ACCURACY OF
THE STATEMENTS MADE ABOVE AND THE FACT THAT EACH PARTY WAS REPRESENTED BY
COUNSEL WHO EXPLAINED, AT THE TIME THIS AGREEMENT WAS MADE, THE CONSEQUENCES OF
THIS LIQUIDATED DAMAGES PROVISION. THE FOREGOING IS NOT INTENDED TO LIMIT
BUYER’S (OR SELLER’S, AS APPLICABLE) SURVIVING OBLIGATIONS UNDER SECTIONS 3.4,
3.5, 3.6, 9.6 AND 10.11.

 

Initials: Seller                 Buyer             

 

Section 5.3 Deposit Instructions. The Escrow Agent joins herein below to
evidence its agreement to hold such funds in accordance with the terms and
conditions of this Agreement. Further, the following provisions shall control
with respect to the rights, duties and liabilities of the Escrow Agent.

 

5.3.1 The Escrow Agent acts hereunder as a depository only and is not
responsible or liable in any manner whatsoever for the (i) sufficiency,
correctness, genuineness or validity of any written instrument, notice or
evidence of a party’s receipt of any instruction or notice which is received by
the Escrow Agent, or (ii) identity or authority of any person executing such
instruction notice or evidence.

 

5.3.2 The Escrow Agent shall have no responsibility hereunder except for the
performance by it in good faith of the acts to be performed by it hereunder, and
the Escrow Agent shall have no liability except for its own willful misconduct
or gross negligence.

 

- 14 -



--------------------------------------------------------------------------------

5.3.3 The Escrow Agent shall be reimbursed on an equal basis by Buyer and Seller
for any reasonable expenses incurred by the Escrow Agent arising from a dispute
with respect to the amount held in escrow, including the cost of any legal
expenses and court costs incurred by the Escrow Agent, should the Escrow Agent
deem it necessary to retain an attorney with respect to the disposition of the
amount held in escrow.

 

5.3.4 In the event of a dispute between the parties hereto with respect to the
disposition of the amount held in escrow, the Escrow Agent shall be entitled, at
its own discretion, to deliver such amount to an appropriate court of law
pending resolution of the dispute.

 

5.3.5 The Escrow Agent shall invest the amount in escrow in accounts which are
federally insured or which invest solely in government securities and shall be
applied in accordance with the terms of this Agreement. Interest earned thereon
shall be added to the funds deposited by Buyer.

 

Section 5.4 Designation of Reporting Person. In order to assure compliance with
the requirements of Section 6045 of the Internal Revenue Code of 1986, as
amended (for purposes of this Section 5 4, the “Code”), and any related
reporting requirements of the Code, the parties hereto agree as follows:

 

(a) Provided the Escrow Agent shall execute a statement in writing (in form and
substance reasonably acceptable to the parties hereunder) pursuant to which it
agrees to assume all responsibilities for information reporting required under
Section 6045(e) of the Code, Seller and Buyer shall designate the Escrow Agent
as the person to be responsible for all information reporting under Section
6045(e) of the Code (the “Reporting Person”). If the Escrow Agent refuses to
execute a statement pursuant to which it agrees to be the Reporting Person,
Seller and Buyer shall agree to appoint another third party as the Reporting
Person.

 

(b) Seller and Buyer hereby agree:

 

(i) to provide to the Reporting Person all information and certifications
regarding such party, as reasonably requested by the Reporting Person or
otherwise required to be provided by a party to the transaction described herein
under Section 6045 of the Code; and

 

(ii) to provide to the Reporting Person such party’s taxpayer identification
number and a statement (on Internal Revenue Service Form W-9 or an acceptable
substitute form, or on any other form the applicable current or future Code
sections and regulations might require and/or any form requested by the
Reporting Person), signed under penalties of perjury, stating that the taxpayer
identification number supplied by such party to the Reporting Person is correct.

 

(c) Each party hereto agrees to retain this Agreement for not less than four
years from the end of the calendar year in which the Closing occurred, and to
produce it to the Internal Revenue Service upon a valid request therefor.

 

- 15 -



--------------------------------------------------------------------------------

ARTICLE 6 - REPRESENTATIONS AND WARRANTIES OF SELLER

 

Section 6.1 Representations and Warranties of Development. Subject to the
provisions of Sections 6.3 and 7.4 and except for those matters described in
Exhibit B (the “Disclosure Items”) for which Development makes no
representations or warranties of any kind and for which Development shall have
no liability or obligation to Buyer of any kind whatsoever, Development makes
the following representations and warranties with respect to the Property owned
by Development:

 

(a) Status. Development is a limited liability company duly organized or formed,
validly existing and in good standing under the laws of the State of Delaware.

 

(b) Authority. The execution and delivery of this Agreement and the performance
of Development’s obligations hereunder have been or will be duly authorized by
all necessary action on the part of Development, and this Agreement constitutes
the legal, valid and binding obligation of Development, subject to equitable
principles and principles governing creditors’ rights generally.

 

(c) Non-Contravention. The execution and delivery of this Agreement by
Development and the consummation by Development of the transactions contemplated
hereby will not, to Development’s knowledge (i) violate any judgment, order,
injunction, decree, regulation or ruling of any court or Governmental Entity or
(ii) conflict with, result in a breach of, or constitute a default under the
organic documents of Development, any note or other evidence of indebtedness,
any mortgage, deed of trust or indenture, or any lease or other material
agreement or instrument to which Development is a party or by which Development
may be bound.

 

(d) Suits and Proceedings. To Development’s knowledge, there are no legal
actions, suits or similar proceedings pending and served, or threatened against
Development or the Property owned by Development which (i) are not adequately
covered by existing insurance or (ii) if adversely determined, would adversely
affect the value of the Property owned by Development, the continued operations
thereof, or Development’s ability to consummate the transactions contemplated
hereby.

 

(e) Non-Foreign Entity. Development is not a “foreign person” or “foreign
corporation” as those terms are defined in the Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder.

 

(f) Consents. No consent, waiver, approval or authorization is required from any
person or entity (that has not already been obtained) in connection with the
execution and delivery of this Agreement by Development or the performance by
Development of the transactions contemplated hereby.

 

(g) Condemnation. To Development’s knowledge, Development has not received any
written condemnation notice from any Governmental Entity with respect to all or
part of the Property owned by Development.

 

- 16 -



--------------------------------------------------------------------------------

(h) Bankruptcy. Development has not (i) commenced a voluntary case, or had
entered against it a petition, for relief under any federal bankruptcy act or
any similar petition, order or decree under any federal or state law or statute
relative to bankruptcy, insolvency or other relief for debtors, (ii) caused,
suffered or consented to the appointment of a receiver, trustee, administrator,
conservator, liquidator or similar official in any federal, state or foreign
judicial or non judicial proceedings, to hold, administer and/or liquidate all
or substantially all of its property, or (iii) made an assignment for the
benefit of creditors.

 

(i) Employees. Development has no employees with respect to the Property.

 

(j) Environmental. To Development’s knowledge, Development has or will deliver
to Buyer pursuant to Section 3.2 true, correct and complete copies of all third
party environmental audits with respect to the Property in Development’s
possession.

 

(k) Due Diligence. Items To Development’s knowledge, Development has delivered
(or will deliver within the time provided herein), or has made (or will make)
available to Buyer at the Property or at the offices of the Property Manager,
all Due Diligence Items pursuant to Section 3.2 relating to the Property owned
by Development.

 

Section 6.2 Representations and Warranties of Washington. Subject to the
provisions of Sections 6.3 and 7.4 and except for the Disclosure Items for which
Washington makes no representations or warranties of any kind and for which
Washington shall have no liability or obligation to Buyer of any kind
whatsoever, Washington makes the following representations and warranties with
respect to the Property owned by Washington:

 

(a) Status. Washington is a limited liability company duly organized or formed,
validly existing and in good standing under the laws of the State of Delaware.

 

(b) Authority. The execution and delivery of this Agreement and the performance
of Washington’s obligations hereunder have been or will be duly authorized by
all necessary action on the part of Washington, and this Agreement constitutes
the legal, valid and binding obligation of Washington, subject to equitable
principles and principles governing creditors’ rights generally.

 

(c) Non-Contravention. The execution and delivery of this Agreement by
Washington and the consummation by Washington of the transactions contemplated
hereby will not, to Washington’s knowledge (i) violate any judgment, order,
injunction, decree, regulation or ruling of any court or Governmental Entity or
(ii) conflict with, result in a breach of, or constitute a default under the
organic documents of Washington, any note or other evidence of indebtedness, any
mortgage, deed of trust or indenture, or any lease or other material agreement
or instrument to which Washington is a party or by which Washington may be
bound.

 

(d) Suits and Proceedings. To Washington’s knowledge, there are no legal
actions, suits or similar proceedings pending and served, or threatened against
Washington or the Property owned by Washington which (i) are not adequately
covered by existing insurance or (ii) if adversely determined, would adversely
affect the value of the Property owned by Washington, the continued operations
thereof, or Washington’s ability to consummate the transactions contemplated
hereby.

 

- 17 -



--------------------------------------------------------------------------------

(e) Non-Foreign Entity. Washington is not a “foreign person” or “foreign
corporation” as those terms are defined in the Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder.

 

(f) Consents. No consent, waiver, approval or authorization is required from any
person or entity (that has not already been obtained) in connection with the
execution and delivery of this Agreement by Washington or the performance by
Washington of the transactions contemplated hereby.

 

(g) Condemnation. To Washington’s knowledge, Washington has not received any
written condemnation notice from any Governmental Entity with respect to all or
part of the Property owned by Washington.

 

(h) Bankruptcy. Washington has not (i) commenced a voluntary case, or had
entered against it a petition, for relief under any federal bankruptcy act or
any similar petition, order or decree under any federal or state law or statute
relative to bankruptcy, insolvency or other relief for debtors, (ii) caused,
suffered or consented to the appointment of a receiver, trustee, administrator,
conservator, liquidator or similar official in any federal, state or foreign
judicial or non judicial proceedings, to hold, administer and/or liquidate all
or substantially all of its property, or (iii) made an assignment for the
benefit of creditors.

 

(i) Employees. Washington has no employees with respect to the Property.

 

(j) Environmental. To Washington’s knowledge, Washington has or will deliver to
Buyer pursuant to Section 3.2 true, correct and complete copies of all third
party environmental audits with respect to the Property in Washington’s
possession.

 

(k) Due Diligence Items. To Washington’s knowledge, Washington has delivered (or
will deliver within the time provided herein), or has made (or will make)
available to Buyer at the Property or at the offices of the Property Manager,
all Due Diligence Items pursuant to Section 3.2 relating to the Property owned
by Washington.

 

(l) Leases. As of the Effective Date, the Tenants listed on the Rent Roll
constitute all of the Tenants (exclusive of subtenants or licensees) at the
Property.

 

(m) Contracts. As of the Effective Date, the Contracts listed on Exhibit C
constitute all of the service contracts or other contracts in force with respect
to the Property.

 

Section 6.3 Limited Liability. The representations and warranties of Development
and Washington set forth in Sections 6.1 and 6.2, respectively, together with
Seller’s liability for any breach before Closing of any of Seller’s interim
operating covenants under Article 8, will survive the Closing for a period of
twelve (12) months Buyer will not have any right to bring any action against
either Development or Washington as a result of any untruth or inaccuracy of
such representations and warranties, or any such breach, unless and until the
aggregate amount of all liability and losses arising out of any such untruth or,
inaccuracy, or any such breach, exceeds $100,000.00, and then only to the extent
of such excess In addition, in no event will Development’s and Washington’s
liability for all such breaches exceed, in the aggregate, $500,000. Neither
Development nor Washington shall have no liability with respect to any of its

 

- 18 -



--------------------------------------------------------------------------------

representations, warranties and covenants herein if, prior to the Closing, Buyer
has actual knowledge of any breach of a representation, warranty or covenant of
Development or Washington herein, or Buyer obtains knowledge (from whatever
source, including, without limitation, any tenant estoppel certificates or any
of the Due Diligence Items, as a result of Buyer’s Due Diligence, the inclusion
of any information in or written disclosure by Seller or Seller’s agents and
employees) that contradicts any of Development’s or Washington’s representations
and warranties herein, and Buyer nevertheless consummates the transaction
contemplated by this Agreement. Sections 3.4, 3.5, 3.6, 9.6 and 10.11 will
survive Closing without limitation unless a specified period is otherwise
provided in this Agreement. All other representations, warranties, covenants and
agreements made or undertaken by either Development or Washington under this
Agreement, unless otherwise specifically provided herein, will not survive the
Closing Date but will be merged into the Deed and other Closing documents
delivered at the Closing.

 

Section 6.4 Knowledge. For purposes of this Agreement and any document delivered
at Closing, whenever the phrase “to Development’s knowledge,” “to Washington’s
knowledge,” “to Seller’s knowledge,” or the “knowledge” of Washington,
Development or Seller or words of similar import are used, they shall be deemed
to refer to facts within the actual knowledge only of Scott Fitzgerald and James
Dow of Seller and Kenneth Klimala of ASP Holdings, L.L.C. and no others, at the
times indicated only, without duty of inquiry whatsoever. In no event shall
Development, Washington or Seller have or be deemed to have knowledge on any
matter solely by reason of notice thereof being imputed by operation of law or
otherwise to Kenneth Klimala as a result of Kenneth Klimala having been an
officer of Allstate Insurance Company, an affiliate of the predecessor in
interest of Seller of the Property.

 

Section 6.5 Liability of Representations and Warranties. Buyer acknowledges that
the individuals named above are named solely for the purpose of defining and
narrowing the scope of Seller’s knowledge and not for the purpose of imposing
any liability on or creating any duties running from such individuals to Buyer.
Buyer covenants that it will bring no action of any kind against such
individuals, any shareholder, partner or member of Seller, as applicable, or
related to or arising out of these representations and warranties.

 

ARTICLE 7 - REPRESENTATIONS AND WARRANTIES OF BUYER

 

Section 7.1 Buyer’s Representations and Warranties. Buyer represents and
warrants to Seller the following:

 

(a) Status. Buyer is a limited liability company duly organized and validly
existing under the laws of the State of Maryland.

 

(b) Authority. The execution and delivery of this Agreement and the performance
of Buyer’s obligations hereunder have been or will be duly authorized by all
necessary action on the part of Buyer and this Agreement constitutes the legal,
valid and binding obligation of Buyer, subject to equitable principles and
principles governing creditors’ rights generally.

 

- 19 -



--------------------------------------------------------------------------------

(c) Non-Contravention. The execution and delivery of this Agreement by Buyer and
the consummation by Buyer of the transactions contemplated hereby will not
violate any judgment, order, injunction, decree, regulation or ruling of any
court or Governmental Entity or conflict with, result in a breach of, or
constitute a default under the organic documents of Buyer, any note or other
evidence of indebtedness, any mortgage, deed of trust or indenture, or any lease
or other material agreement or instrument to which Buyer is a party or by which
it is bound.

 

(d) Consents. No consent, waiver, approval or authorization is required from any
person or entity (that has not already been obtained) in connection with the
execution and delivery of this Agreement by Buyer or the performance by Buyer of
the transactions contemplated hereby.

 

(e) Bankruptcy. Buyer has not (i) commenced a voluntary case, or had entered
against it a petition, for relief under any federal bankruptcy act or any
similar petition, order or decree under any federal or state law or statute
relative to bankruptcy, insolvency or other relief for debtors, (ii) caused,
suffered or consented to the appointment of a receiver, trustee, administrator,
conservator, liquidator or similar official in any federal, state or foreign
judicial or non judicial proceeding, to hold, administer and/or liquidate all or
substantially all of its property, or (iii) made an assignment for the benefit
of creditors.

 

(f) Solvency. Buyer will not be rendered insolvent in connection with, or as a
result of, the performance by Buyer of its obligations hereunder or the
consummation of the transactions contemplated hereby.

 

Section 7.2 Buyer’s Independent Investigation.

 

7.2.1 Buyer has been given, or will be given before the end of the Due Diligence
Period, a full opportunity to inspect and investigate each and every aspect of
the Property, either independently or through agents of Buyer’s choosing,
including, without limitation:

 

(a) All matters relating to title, together with all governmental and other
legal requirements such as taxes, assessments, zoning, use permit requirements,
and building codes;

 

(b) The physical condition and aspects of the Property, including, without
limitation, the interior, the exterior, the square footage within the
improvements on the Real Property and within each tenant space therein, the
structure, the paving, the utilities, and all other physical and functional
aspects of the Property, including, without limitation, an examination for the
presence or absence of Hazardous Materials, which shall be performed or arranged
by Buyer at Buyer’s sole expense;

 

(c) Any easements and/or access rights affecting the Property;

 

(d) The Leases and all matters in connection therewith, including, without
limitation, the ability of the Tenants to pay Rent;

 

- 20 -



--------------------------------------------------------------------------------

(e) The Contracts, the Licenses and Permits, the Commission Agreements and any
other documents or agreements of significance affecting the Property; and

 

(f) All other matters of material significance affecting the Property or
delivered to Buyer by Seller accordance with Article 3 of this Agreement.

 

7.2.2 THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT HAS BEEN NEGOTIATED BETWEEN
SELLER AND BUYER, THIS AGREEMENT REFLECTS THE MUTUAL AGREEMENT OF SELLER AND
BUYER, AND BUYER HAS CONDUCTED, OR WILL CONDUCT, ITS OWN INDEPENDENT EXAMINATION
OF THE PROPERTY. OTHER THAN THE MATTERS REPRESENTED IN SECTIONS 6.1 AND 6.2
HEREOF AS SUCH MAY BE LIMITED BY SECTION 6.3 HEREOF, BUYER HAS NOT RELIED UPON
AND WILL NOT RELY UPON, EITHER DIRECTLY OR INDIRECTLY, ANY REPRESENTATION OR
WARRANTY OF SELLER OR ANY OF SELLER’S AGENTS OR REPRESENTATIVES, AND BUYER
HEREBY ACKNOWLEDGES THAT NO SUCH REPRESENTATIONS HAVE BEEN MADE. SELLER
SPECIFICALLY DISCLAIMS, AND NEITHER IT NOR ANY OTHER PERSON IS MAKING, ANY
REPRESENTATION, WARRANTY OR ASSURANCE WHATSOEVER TO BUYER AND NO WARRANTIES OR
REPRESENTATIONS OF ANY KIND OR CHARACTER, EITHER EXPRESS OR IMPLIED, ARE MADE BY
SELLER OR RELIED UPON BY BUYER WITH RESPECT TO THE STATUS OF TITLE TO OR THE
MAINTENANCE, REPAIR, CONDITION, DESIGN OR MARKETABILITY OF THE PROPERTY, OR ANY
PORTION THEREOF, INCLUDING BUT NOT LIMITED TO (a) ANY IMPLIED OR EXPRESS
WARRANTY OF MERCHANTABILITY, (b) ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR
A PARTICULAR PURPOSE, (c) ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO
MODELS OR SAMPLES OF MATERIALS, (d) ANY RIGHTS OF BUYER UNDER APPROPRIATE
STATUTES TO CLAIM DIMINUTION OF CONSIDERATION, (e) ANY CLAIM BY BUYER FOR
DAMAGES BECAUSE OF DEFECTS, WHETHER KNOWN OR UNKNOWN, WITH RESPECT TO THE
IMPROVEMENTS OR THE PERSONAL PROPERTY, (f) THE FINANCIAL CONDITION OR PROSPECTS
OF THE PROPERTY AND (g) THE COMPLIANCE OR LACK THEREOF OF THE REAL PROPERTY OR
THE IMPROVEMENTS WITH GOVERNMENTAL REGULATIONS, IT BEING THE EXPRESS INTENTION
OF SELLER AND BUYER THAT, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE
PROPERTY WILL BE CONVEYED AND TRANSFERRED TO BUYER IN ITS PRESENT CONDITION AND
STATE OF REPAIR, “AS IS” AND “WHERE IS”, WITH ALL FAULTS. Buyer represents that
it is a knowledgeable, experienced and sophisticated buyer of real estate, and
that it is relying solely on its own expertise and that of Buyer’s consultants
in purchasing the Property and that it is receiving reasonably equivalent value
in consummating the transactions contemplated hereby. Buyer acknowledges and
agrees that it will have the opportunity to conduct such inspections,
investigations and other independent examinations of the Property and related
matters, including but not limited to the physical and environmental conditions
thereof, during the Due Diligence Period and, except as set forth in Sections
6.1 and 6.2 (as limited by Section 6.3), Buyer will rely upon same and not upon
any statements of Seller or of any officer, director, employee, agent or
attorney of Seller. Buyer acknowledges that all information obtained by Buyer
will be obtained from a variety of sources and Seller will not be deemed to have
represented or warranted the completeness, truth or accuracy of any of the Due
Diligence Items or other such information

 

- 21 -



--------------------------------------------------------------------------------

heretofore or hereafter furnished to Buyer. Upon Closing, Buyer will assume the
risk that adverse matters, including, but not limited to, adverse physical and
environmental conditions, may not have been revealed by Buyer’s inspections and
investigations. Buyer acknowledges and agrees that upon Closing, Seller will
sell and convey to Buyer, and Buyer will accept the Property, “AS IS, WHERE IS,”
with all faults. Buyer further acknowledges and agrees that there are no oral
agreements, warranties or representations, collateral to or affecting the
Property, by Seller, any agent of Seller or any third party. Seller is not
liable or bound in any manner by any oral or written statements, representations
or information pertaining to the Property furnished by any real estate broker,
agent, employee, servant or other person, unless the same are specifically set
forth or referred to herein. Buyer acknowledges that the Purchase Price reflects
the “as is, where is” nature of this sale and any faults, liabilities, defects
or other adverse matters that may be associated with the Property. BUYER, WITH
BUYER’S COUNSEL, HAS FULLY REVIEWED THE DISCLAIMERS AND WAIVERS SET FORTH IN
THIS AGREEMENT, AND UNDERSTANDS THE SIGNIFICANCE AND EFFECT THEREOF. BUYER
ACKNOWLEDGES AND AGREES THAT THE DISCLAIMERS AND OTHER AGREEMENTS SET FORTH
HEREIN ARE AN INTEGRAL PART OF THIS AGREEMENT, AND THAT SELLER WOULD NOT HAVE
AGREED TO SELL THE PROPERTY TO BUYER FOR THE PURCHASE PRICE WITHOUT THE
DISCLAIMER AND OTUER AGREEMENTS SET FORTH IN THIS AGREEMENT. THE TERMS AND
CONDITIONS OF THIS SUBSECTION 7.2.2 WILL EXPRESSLY SURVIVE THE CLOSING, WILL NOT
MERGE WITH THE PROVISIONS OF ANY CLOSING DOCUMENTS AND WILL BE INCORPORATED INTO
THE DEED.

 

Section 7.3 Buyer’s Release of Seller

 

7.3.1 Seller Released From Liability. Seller is hereby released from all
responsibility and liability to Buyer regarding the condition (including its
physical condition and its compliance with applicable laws, and the presence in
the soil, air, structures and surface and subsurface waters, of Hazardous
Materials or substances that have been or may in the future be determined to be
toxic, hazardous, undesirable or subject to regulation and that may need to be
specially treated, handled and/or removed from the Property under current or
future federal, state and local laws, regulations or guidelines), valuation,
salability or utility of the Property, or its suitability for any purpose
whatsoever except to the extent that such responsibility or liability is the
result of the material inaccuracy (if any) of Seller’s representations under
Sections 6.1 or 6.2 hereof.

 

7.3.2 Buyer’s Waiver of Objections. Buyer acknowledges that it has or will have
inspected the Property, observed its physical characteristics and existing
conditions and had, or will have, the opportunity to conduct such investigation
and study on and of said Property and adjacent areas as it deemed necessary, and
subject to Seller’s responsibility for any breach of the warranties and
representations contained in Sections 6.1 and 6.2 of this Agreement, hereby
waives any and all objections to or complaints (including but not limited to
actions based on federal, state or common law and any private right of action
under CERCLA, RCRA or any other state and federal law to which the Property is
or may be subject) regarding physical characteristics and existing conditions,
including without limitation structural and geologic conditions; subsurface soil
and water conditions and solid and hazardous waste and Hazardous Materials on,
under, adjacent to or otherwise affecting the Property. Buyer further hereby

 

- 22 -



--------------------------------------------------------------------------------

assumes the risk of changes in applicable laws and regulations relating to past,
present and future environmental conditions on the Property, and the risk that
adverse physical characteristics and conditions, including without limitation
the presence of Hazardous Materials or other contaminants, may not be revealed
by its investigation.

 

7.3.3 Survival. The foregoing waivers and releases by Buyer shall survive either
(a) the Closing and the recordation of the Deed, and shall not be deemed merged
into the Deed upon its recordation, or (b) any termination of this Agreement.

 

Section 7.4 Discharge. Notwithstanding any other provisions contained herein, or
in any document or instrument delivered in connection with the transfer
contemplated hereby, to the contrary (including, without limitation, any
language providing for survival of certain provisions hereof or thereof), Buyer
hereby acknowledges and agrees that (a) prior to Closing, Buyer’s sole recourse
in the event of a breach by Seller shall be as set forth in Section 5.1 hereof,
and (b) Seller shall, upon consummation of Closing, be deemed to have satisfied
and fulfilled all of Seller’s covenants, indemnities, and obligations contained
in this Agreement and the documents delivered pursuant hereto, and Seller shall
have no further liability to Buyer or otherwise with respect to this Agreement,
the transfers contemplated hereby, or any documents delivered pursuant hereto,
except to the extent of any obligation or liability Seller may have under
Sections 6.1 and 6.2 as to which Seller’s liability, if any, shall be limited as
provided in Section 6.3, and under Sections 9.6 and 10.11.

 

ARTICLE 8 - LEASES; MAINTENANCE OF PROPERTY

 

From the date hereof until the Closing, and except as otherwise consented to or
approved by Buyer, Seller covenants and agrees with Buyer as follows:

 

Section 8.1 New Leases; Lease Modifications.

 

8.1.1 Except as set forth in Section 8.1.2 with respect to the building commonly
known as Building No. 9, after the Effective Date, Seller shall not, without
Buyer’s prior written consent in each instance, which consent shall not be
unreasonably withheld and shall be given or denied in good faith, with the
reasons for such denial specified in reasonable detail, within three (3)
business days after receipt by Buyer of the information referred to in the next
sentence, enter into a New Lease; modify or amend any Pre-Effective Date Lease
or any New Lease entered into after the Effective Date (except pursuant to the
exercise by a Tenant of a renewal, extension or expansion option or other right
contained in such Tenant’s lease); consent to any assignment or sublease in
connection with any Pre-Effective Date Lease or New Lease; or remove any tenant
under any Pre-Effective Date Lease or New Lease, whether by summary proceedings
or otherwise, except by reason of a default of the tenant under the subject
Pre-Effective Lease or New Lease. Seller shall furnish Buyer with a written
notice of the proposed action which shall contain information regarding the
proposed action that Seller believes is reasonably necessary to enable Buyer to
make informed decisions with respect to the advisability of the proposed action.
If Buyer fails to object in writing to any such proposed action within three (3)
business days after receipt of the aforementioned information, Buyer shall be
deemed to have approved the proposed action. If any Lease requires that the
landlord’s consent be given under the applicable circumstances (or not be
unreasonably withheld), then Buyer shall be deemed ipso facto to have approved
such action. Any notice from Buyer rejecting the proposed action shall include a
description of the reasons for Buyer’s rejection.

 

- 23 -



--------------------------------------------------------------------------------

8.1.2 With respect to the building commonly known as Building No. 9, Seller
shall have the right to enter into any New Lease or amend any Pre-Effective Date
Lease it deems advisable without Buyer’s prior consent so long as the terms and
conditions of such New Lease or amendment to the Pre-Effective Date Lease fall
within the leasing parameters set forth on Exhibit K hereto (the “Leasing
Parameters”); provided, however, that notwithstanding the foregoing, Seller may
enter into a New Lease or amend any Pre-Effective Date Lease with terms and
conditions that exceed the Leasing Parameters without Buyer’s consent so long as
Seller notifies Buyer in writing that Seller will be responsible for any amounts
in excess of the Leasing Parameters. In such event; Buyer shall be responsible
for any amounts up to the amounts authorized pursuant to the Leasing Parameters,
which shall be considered Reimbursable Leasing Expenses; however, Seller shall
be responsible for any amounts in excess of the Leasing Parameters, which such
excess shall not be considered Reimbursable Leasing Expenses.

 

Section 8.2 Lease Expenses. At Closing, Buyer shall reimburse Seller for any and
all Reimbursable Lease Expenses to the extent that the same have been paid by
Seller prior to Closing. In addition, at Closing, Buyer shall assume Seller’s
obligations to pay, when due (whether on a stated due date or by acceleration)
any Reimbursable Lease Expenses unpaid as of the Closing, and Buyer hereby
agrees to indemnify and hold Seller harmless froze and against any and all
claims for such Reimbursable Lease Expenses which remain unpaid for any reason
at the time of Closing, which obligations of Buyer shall survive the Closing and
shall not be merged therein. Each party shall make available to the other all
records, bills, vouchers and other data in such party’s control verifying
Reimbursable Lease Expenses and the payment thereof.

 

Section 8.3 Lease Enforcement. Subject to the provisions of Section 8.1 above,
prior to the Closing Date, Seller shall have the right, but not the obligation
(except to the extent that Seller’s failure to act shall constitute a waiver of
such rights or remedies), to enforce the rights and remedies of the landlord
under any Pre-Effective Date Lease or New Lease, by summary proceedings or
otherwise (including, without limitation, the right to remove any tenant), and
to apply all or any portion of any Tenant Deposits then held by Seller toward
any loss or damage incurred by Seller by reason of any defaults by Tenants, and
the exercise of any such rights or remedies shall not affect the obligations of
Buyer under this Agreement in any manner or entitle Buyer to a reduction in, or
credit or allowance against, the Purchase Price or give rise to any other claim
on the part of Buyer; provided, however, that Seller shall not enforce an order
granting Seller the right to evict a tenant without the prior consent of Buyer,
which consent shall not be unreasonably withheld, conditioned or delayed

 

Section 8.4 Certain Interim Operating Covenants. Seller covenants to Buyer that
Seller will: from the Effective Date until Closing or earlier termination of
this Agreement, continue to operate, manage and maintain the Improvements in the
ordinary course of Seller’s business and substantially in accordance with
Seller’s present practice, subject to ordinary wear and tear and further subject
to Section 10.2; from the Effective Date until Closing or earlier termination of
this Agreement, maintain fire and extended coverage insurance on the Property
which is at least equivalent in all material respects to the insurance policies
covering the Development Land, the

 

- 24 -



--------------------------------------------------------------------------------

Washington Land and the Improvements as of the Effective Date; and from and
after the end of the Due Diligence Period until Closing or earlier termination
of this Agreement, not enter into any new contract for the provision of goods or
services to or with respect to such the Property other than in the ordinary
course of business, or renew, extend, modify or replace any of the Contracts
unless such contract is terminable as of the Closing Date without payment of any
fees or penalty or unless Buyer consents thereto in writing, which approval
shall not be unreasonably withheld, delayed or conditioned. In addition, Seller
shall terminate any leasing and/or management agreement with the Property
Manager with respect to the Property effective as of the Closing Date and pay
any and all costs and expenses of termination thereof.

 

ARTICLE 9 - CLOSING AND CONDITIONS

 

Section 9.1 Escrow Instructions. Upon execution of this Agreement, the parties
hereto shall deposit an executed counterpart of this Agreement with the Title
Company, and this Agreement shall serve as escrow instructions to the Title
Company as the escrow holder far consummation of the purchase and sale
contemplated hereby, Seller and Buyer agree to execute such reasonable
additional and supplementary, escrow instructions as may be appropriate to
enable the Title Company to comply with the terms of this Agreement; provided,
however, that in the event of any conflict between the provisions of this
Agreement and any supplementary escrow instructions, the terms of this Agreement
shall control.

 

Section 9.2 Closing. The closing hereunder (“Closing”) shall be held and
delivery of all items to be made at the Closing under the terms of this
Agreement shall be made through escrow at Escrow Agent’s office on July 27,
2001, or such earlier date and time as Buyer and Seller may mutually agree upon
in writing (the “Closing Date”). No later than 10:00 a.m. Eastern Time on the
Closing Date, Buyer shall deposit in escrow with the Escrow Agent the Purchase
Price (subject to adjustments described in Section 9.5), together with all other
costs and amounts to be paid by Buyer at the Closing pursuant to the terms of
this Agreement, by Federal Reserve wire transfer of immediately available funds
to an account to be designated by the Escrow Agent. No later than the Closing
Date, Buyer will cause the Escrow Agent to (i) pay to Seller by Federal Reserve
wire transfer of immediately available funds to an account designated by Seller,
the Purchase Price (subject to adjustments described in Section 9.5), less any
costs or other amounts to be paid by Seller at Closing pursuant to the terms of
this Agreement, and (ii) pay all appropriate payees the other costs and amounts
to be paid by Buyer at Closing pursuant to the terms of this Agreement and
Seller will direct the Escrow Agent to pay to the appropriate payees out of the
proceeds of Closing payable to Seller, all costs and amounts to be paid by
Seller at Closing pursuant to the terms of this Agreement. It shall constitute a
condition precedent to each party’s obligations to consummate the Closing
hereunder that all of the material representations, warranties, covenants, and
agreements of the other party contained herein shall be true and correct and/or
shall have been performed, as the case may be, in all material respects. Buyer
acknowledges that if the Purchase Price is not paid to Seller by 11:00 a m. on
July 31, 2001, Seller will incur interest charges for the entire month of
August. Accordingly, in the event that the Purchase Price (as adjusted per
Section 9.5) has not been transferred to Seller prior to 10:00 a m on July 31,
2001, solely as a result of an action or omission of Buyer, Buyer shall pay to
Seller, in addition to the Purchase Price, an amount equal to the amount of
interest that Seller must pay on the mortgage that is secured in part by the
Property, which amount shall not exceed $250,000.

 

- 25 -



--------------------------------------------------------------------------------

Section 9.3 Seller’s Closing Documents and Other Items. At or before Closing,
Seller shall deposit into escrow the following items:

 

9.3.1 A duly executed and acknowledged Special (Limited) Warranty Deed in the
form attached hereto as Exhibit D, from each of Washington and Development
(collectively, the “Deed”);

 

9.3.2 Two (2) duly executed counterparts of a Bill of Sale in the form attached
hereto as Exhibit E (the “Bill of Sale”) from Washington;

 

9.3.3 Two (2) duly executed counterparts of an Assignment and Assumption of
Leases in the form attached hereto as Exhibit F (the “Assignment and Assumption
of Leases”) from Washington;

 

9.3.4 Two (2) duly executed counterparts of an Assignment and Assumption of
Contracts, Warranties and Guaranties, Licenses and Permits and Other Intangible
Property in the form attached hereto as Exhibit G (the “Assignment and
Assumption of Contracts”) from Washington;

 

9.3.5 An affidavit pursuant to Section 1445(b)(2) of the Code, and on which
Buyer is entitled to rely, stating that neither Washington nor Development is
not a “foreign person” within the meaning of Section 1445(f)(3) of the Code;

 

9.3.6 Notices to each Tenant of the Property, signed by Washington, that shall
disclose that the Property has been sold to Buyer and that, after the Closing,
all rents should be paid to Buyer or Buyer’s designee;

 

9.3.7 Seller shall deliver to Buyer a set of keys to the Property on the Closing
Date (location of any of the items referred to in this subsection at the
Property on the Closing Date shall be deemed to be delivery to Buyer);

 

9.3.8 If applicable, duly completed and signed real estate transfer tax
declarations;

 

9.3.9 Such other documents as may be reasonably required by the Title Company or
as may be agreed upon by Seller and Buyer to consummate the purchase of the
Property as contemplated by this Agreement;

 

9.3.10 If applicable, with respect to any security deposits which are letters of
credit, Seller shall, if the same are assignable, deliver to Buyer at the
Closing such letters of credit, execute and deliver such other instruments as
the issuers of such letters of credit shall reasonably require, and cooperate
with Buyer to change the named beneficiary under such letters of credit to
Buyer, so long as Seller does not incur any additional liability or expense in
connection therewith;

 

9.3.11 Two (2) duly executed counterparts of the Closing Statement;

 

9.3.12 A 1099 information statement;

 

- 26 -



--------------------------------------------------------------------------------

9.3.13 An owner’s title affidavit;

 

9.3.14 Documentation to establish to the Title Company’s reasonable satisfaction
the due authority of Seller’s sale of the Property and Seller’s delivery of the
documents required to be delivered by Seller pursuant to this Agreement; and

 

9.3.15 The originals of all Tenant estoppel certificates to the extent not
previously delivered to Buyer.

 

Section 9.4 Buyer’s Closing Documents and Other Items. At or before Closing,
Buyer shall deposit into escrow the following items:

 

9.4.1 The balance of the Purchase Price and such additional funds as are
necessary to close this transaction;

 

9.4.2 Two (2) duly executed counterparts of the Bill of Sale;

 

9.4.3 Two (2) duly executed counterparts of the Assignment and Assumption of
Leases;

 

9.4.4 Two (2) duly executed counterparts of the Assignment and Assumption of
Contracts;

 

9.4.5 If applicable, duly completed and signed real estate transfer tax
declarations;

 

9.4.6 Such other documents as may be reasonably required by the Title Company or
as may be agreed upon by Seller and Buyer to consummate the purchase of the
Property as contemplated by this Agreement; and

 

9.4.7 Two (2) duly executed counterparts of the Closing Statement.

 

Section 9.5 Prorations and Closing Costs.

 

9.5.1 (1) Seller and Buyer agree to adjust, as of 11:59 p.m. on the day
immediately preceding the Closing Date (the “Proration Time”), the following
(collectively, the “Proration Items”): real estate and personal property taxes
and assessments (subject to the terms of Section 9.5.1(b) below), utility bills
(except as hereinafter provided), collected Rents (subject to the terms of
Section 9.5.1(b) below) and Operating Expenses (subject to the terms of Section
9.5.1(c) below) payable by the owner of the Property. Seller will be charged and
credited for the amounts of all of the Proration Items relating to the period up
to and including the Proration Time, and Buyer will be charged and credited for
all of the Proration Items relating to the period after the Proration Time. Such
preliminary estimated Closing prorations shall be set forth on a preliminary
closing statement to be prepared by Seller and submitted to Buyer for Buyer’s
approval prior to the Closing Date (the “Closing Statement”). The Closing
Statement, once agreed upon, shall be signed by Buyer and Seller and delivered
to the Escrow Agent for purposes of making the preliminary proration adjustment
at Closing subject to the final cash settlement provided for below. The
preliminary proration shall be paid at Closing by Buyer to Seller (if the

 

- 27 -



--------------------------------------------------------------------------------

preliminary prorations result in a net credit to Seller) or by Seller to Buyer
(if the preliminary prorations result in a net credit to Buyer) by increasing or
reducing the cash to be delivered by Buyer in payment of the Purchase Price at
the Closing. If the actual amounts of the Proration Items are not known as of
the Proration Time, the prorations will be made at Closing on the basis of the
best evidence then available; thereafter, when actual figures are received (not
to exceed 120 days after closing), re-prorations will be made on the basis of
the actual figures, and a final cash settlement will be made between Seller and
Buyer. No prorations will be made in relation to insurance premiums, and
Seller’s insurance policies will not be assigned to Buyer. Final readings and
final billings for utilities will be made if possible as of the Proration Time,
in which event no proration will be made at Closing with respect to utility
bills. Seller will be entitled to all deposits presently in effect with the
utility providers, and Buyer will be obligated to, make its own arrangements for
deposits with the utility providers. The provisions of this Section 9.5.1(a)
will survive the Closing for a period of twelve (12) months.

 

(a) Buyer will receive a credit on the Closing Statement for the prorated amount
(as of the Proration Time) of all Rent previously paid to or collected by Seller
and attributable to any period following the Proration Time. Rents are
“Delinquent” when they were due prior to the Closing Date, and payment thereof
has not been made on or before the Closing Date Delinquent Rents will not be
prorated. All sums collected by Buyer from and after Closing from each Tenant
will be applied first to current amounts owed by such Tenant to Buyer and then
to Delinquent Rent owed by such Tenant to Seller. Any sums due Seller will be
promptly remitted to Seller. Buyer shall not have an exclusive right to collect
any sums due Seller from Tenants under the Leases and Seller hereby retains the
right to pursue any Tenant under the Leases for any sums due Seller for periods
attributable to Seller’s ownership of the Property; provided, however, Seller
(i) shall be required to notify Buyer in writing of Seller’s intention to
commence or pursue any legal proceedings; (ii) shall only be permitted to
commence or pursue legal proceedings after the date which is three (3) months
after Closing, and (iii) shall not be permitted to commence or pursue any legal
proceedings against any Tenant seeking eviction of such Tenant or the
termination of the underlying Lease. The provisions of this Section 9.51(b) will
survive the Closing for a period of twelve (12) months.

 

(b) Seller shall prepare a reconciliation as of the Closing Date of the amounts
of all billings and charges for operating expenses and tax escalations
(collectively, “Operating Expenses”). If more amounts have been expended for
Operating Expenses than have been collected from Tenants for Operating Expenses,
Buyer shall pay such difference to Seller at Closing as an addition to the
Purchase Price. If more amounts have been collected from Tenants for Operating
Expenses than have been expended for Operating Expenses, Seller will pay to
Buyer at Closing, as a credit against the Purchase Price, such excess collected
amount. Buyer and Seller agree that such proration of Operating Expenses at
Closing will fully relieve Seller from any responsibility to Tenants and Buyer
for such matters. In this regard, Buyer will be solely responsible, from and
after Closing, for (i) collecting from Tenants the amount of any outstanding
Operating Expenses for periods before and after the Closing and (ii) where
appropriate, reimbursing Tenants for amounts attributable to Operating Expenses,
as may be necessary based on annual reconciliations for Operating Expenses.

 

(c) All ad valorem real estate and personal property taxes with respect to the
Property (to the extent not prorated in (c) above) shall be prorated as of the
Proration Time on a cash basis for the calendar year in which the Closing
occurs, regardless of the year for which such taxes are assessed.

 

- 28 -



--------------------------------------------------------------------------------

(d) Buyer shall receive a credit against Purchase Price at Closing for all
Tenant Deposits then outstanding under the Leases and for all Rent paid in
advance (to the extent not prorated as set forth in (b) above).

 

(e) Buyer shall receive a credit against the Purchase Price at Closing for all
payments due or owing under any Contracts for periods prior to the Closing Date,
which amounts shall be prorated as of the Proration Time. If Seller has paid any
amounts under any Contracts for periods after the Proration Time, Buyer shall
pay such amounts to Seller at Closing in addition to the Purchase Price.

 

(f) Seller shall receive a credit for any and all Reimbursable Lease Expenses as
set forth in Section 8.2 of this Agreement and for any and all Reimbursable
Capital Expenses, to the extent that the same have been paid by Seller prior to
Closing. Each party shall make available to the other all records, bills,
vouchers and other data in such party’s control verifying Reimbursable Capital
Expenses and the payment thereof.

 

9.5.2 Seller shall pay (a) one-half of any and all state, county or local
transfer or deed recordation taxes, (b) one-half of the Escrow Agent’s escrow
fee, and (c) any additional costs and charges customarily charged to sellers in
accordance with common escrow practices in the county in which the Property is
located, other than those costs and charges specifically required to be paid by
Buyer hereunder Buyer shall pay (a) one-half of any and all state, county or
local transfer or deed recordation taxes, (b) one-half of the Escrow Agent’s
escrow fee, (c) all of the costs associated with the issuance of the Title
Commitment and Title Policy, including the costs of any endorsements Buyer may
require in accordance with Section 4.3, (d) the recording fees required in
connection with any financing associated with the transfer of the Property to
Buyer, and (e) any, additional costs and charges customarily charged to buyers
in accordance with common escrow practices in the county in which the Property
is located, other than those costs and charges specifically required to be paid
by Seller hereunder. In addition to the foregoing, Buyer shall be responsible
for any costs of updating the Survey of the Property or otherwise conforming the
Survey to the requirements for issuance of the Title Policy or for any new
survey that may be required for issuance of the Title Policy.

 

Section 9.6 Broker. Buyer hereby represents and warrants to Seller that it did
not employ or use any broker or finder to arrange or bring about this
transaction, and that there are no claims or rights for brokerage commissions or
finder’s fees in connection with the transactions contemplated by this
Agreement, other than the commission (“Broker’s Commission”) required to be paid
by Seller to Broker pursuant to a separate agreement between Seller and Broker.
Seller hereby represents and warrants to Buyer that Seller has not employed any
broker’ with respect to this transaction, other than Broker, and Seller shall
only pay the Broker’s Commission. If any person brings a claim for a commission
or finder’s fee based upon any contact, dealings, or communication with Buyer in
connection with the transactions contemplated by this Agreement, other than
Broker, then Buyer shall defend Seller from such claim, and shall indemnify
Seller and hold Seller harmless from any and all costs, damages, claims,
liabilities, or expenses (including, without limitation, reasonable attorneys’
fees and disbursements) incurred by Seller

 

- 29 -



--------------------------------------------------------------------------------

with respect to the claim. If any person brings a claim for a commission or
finder’s fee based upon any contact, dealings, or communication with Seller in
connection with the transactions contemplated by this Agreement, then Seller
shall defend Buyer from such claim, and shall indemnify Buyer and hold Buyer
harmless from any and all costs, damages, claims, liabilities, or expenses
(including, without limitation, reasonable attorneys’ fees and disbursements)
incurred by Buyer with respect to the claim. The provisions of this Section 9.6
shall survive the Closing or, if the purchase and sale is not consummated, any
termination of this Agreement and shall not be subject to the twelve month
limitation set forth in Section 6.3.

 

Section 9.7 Expenses. Except as provided in Sections 9.5 and 9.6, each party
hereto shall pay its own expenses incurred in connection with this Agreement and
the transactions contemplated hereby, including, without limitation, in the case
of Buyer, all third-party engineering and environmental review costs and all
other Due Diligence costs.

 

ARTICLE 10 - MISCELLANEOUS

 

Section 10.1 Amendment and Modification. Subject to applicable law, this
Agreement may be amended, modified, or supplemented only by a written agreement
signed by Buyer and Seller.

 

Section 10.2 Risk of Loss and Insurance Proceeds.

 

10.2.1 Minor Loss. Buyer shall be bound to purchase the Property for the full
Purchase Price as required by the terms hereof, without regard to the occurrence
or effect of any damage to the Property or destruction of any improvements
thereon or condemnation of any portion of the Property, provided that: (a) the
cost to repair any such damage or destruction, or the diminution in the value of
the remaining Property as a result of a partial condemnation, equals $4,650,000
or less, and (b) upon the Closing, there shall be a credit against the Purchase
Price due hereunder equal to the amount of any insurance proceeds or
condemnation awards collected by Seller as a result of any such damage or
destruction or condemnation, plus the amount of any insurance deductible, less
any sums expended by Seller toward the restoration or repair of the Property or
in collecting such insurance proceeds or condemnation awards. If the proceeds or
awards have not been collected as of the Closing, then such proceeds or awards
shall be assigned to Buyer, except to the extent needed to reimburse Seller for
sums expended prior to the Closing to repair or restore the Property or to
collect any such proceeds or awards.

 

10.2.2 Major Loss. If the amount of the damage or destruction or condemnation as
specified above exceeds $4,650,000, then Buyer may at its option, to be
exercised by written notice to Seller within ten (10) business days of Seller’s
notice of the occurrence of the damage or destruction or the commencement of
condemnation proceedings, terminate this Agreement. Buyer’s failure to elect to
terminate this Agreement within said ten business day period shall be deemed an
election by Buyer to consummate this purchase and sale transaction. If Buyer
elects to terminate this Agreement within such ten business day period, the
Deposit shall be returned to Buyer and neither party shall have any further
rights or obligations hereunder except as provided in Sections 3.4, 3.5, 3.6,
9.6 and 10.11. If Buyer elects or is deemed to have elected to proceed with the
purchase, then upon the Closing, there shall be a credit against the Purchase
Price due hereunder equal to the amount of any insurance proceeds or
condemnation awards collected by

 

- 30 -



--------------------------------------------------------------------------------

Seller as a result of any such damage or destruction or condemnation, plus the
amount of any insurance deductible, less any sums expended by Seller toward the
restoration or repair of the Property or in collecting such insurance proceeds
or condemnation awards. If the proceeds or awards have not been collected as of
the Closing, then such proceeds or awards shall be assigned to Buyer, except to
the extent needed to reimburse Seller for sums expended prior to the Closing to
repair or restore the Property or to collect any such proceeds or awards.

 

Section 10.3 Notices. All notices required or permitted hereunder shall be in
writing and shall be served on the parties at the following address:

 

If to Seller:

  

ASP Washington. L.L C,

ASP Washington Development, L.L C.,

c/o Westbrook Real Estate Partners, L.L.C.

13155 Noel Road

Suite 2300

Dallas, Texas 75240

Attn: Mr. Scott R Fitzgerald

Facsimile: (972) 934-8333

With Copies to:

  

Westbrook Real Estate Partners. L.L.C.

13155 Noel Road

Suite 2300

Dallas, Texas 75240

Attn: Patrick K. Fox, Esq.

Facsimile: (972) 934-8333

and to:

  

Terrabrook

3030 LBJ Freeway, Suite 1500

Dallas, Texas 75234

Attn. Andrew S. Doughtie

Facsimile: (972) 443-6131

and to:

  

Jones, Day, Reavis & Pogue

77 West Wacker Drive

Chicago, Illinois 60601

Attn: Robert C, Lee. Esq.

Facsimile: (312) 782-8585

If to Buyer:

  

The Cohen Companies, LLC

6500 Rock Spring Drive, Suite 302

Bethesda, Maryland 20817

Attn: Ronald J. Cohen

Facsimile: (301) 530-1582

 

- 31 -



--------------------------------------------------------------------------------

with Copies to:

  

Powell, Goldstein, Frazer & Murphy LLP

1001 Pennsylvania Avenue, N.W.

Suite 600 South

Washington, D.C. 20004-2505

Attn: Michael Sanders, Esq.

Facsimile: (202) 624-7222

If to Escrow Agent:

  

New Enterprise Title Group, Inc.

9891 Broken Land Parkway

Woodmere Building II, Suite 104

Columbia, MD 21046

Attn: Donald Needle, President

Facsimile: (410) 381-7692

 

Any such notices may be sent by (a) certified mail, return receipt requested, in
which case notice shall be deemed delivered five (5) business days after
deposit, postage prepaid in the U. S. mail, (b) a nationally recognized
overnight courier, in which case notice shall be deemed delivered one (1)
business day after deposit for next business day delivery with such courier, or
(c) facsimile transmission, in which case notice shall be deemed delivered upon
electronic verification that transmission to recipient was completed. The above
addresses and facsimile numbers may be changed by written notice to the other
party; provided that no notice of a change of address or facsimile number shall
be effective until actual receipt of such notice. Copies of notices are for
informational purposes only, and a failure to give or receive copies of any
notice shall not be deemed a failure to give notice.

 

Section 10.4 Assignment. Buyer and Seller shall not have the right to assign
this Agreement, without the prior written consent of the other party.
Notwithstanding the foregoing, Buyer and Seller may each assign, upon written
notice to the non-assigning party (a) their interests herein to an Affiliate of
such assigning party and (b) their rights (but not obligations) herein to any
party which is not an Affiliate for the purposes of effectuating an exchange of
properties under Section 10.31 of the Code, provided that any such assignment
does not relieve the assigning party of its obligations hereunder. This
Agreement will be binding upon and inure to the benefit of Seller and Buyer and
their respective successors and permitted assigns, and no other party will be
conferred any rights by virtue of this Agreement or be entitled to enforce any
of the provisions hereof. Whenever a reference is made in this Agreement to
Seller or Buyer, such reference will include the successors and permitted
assigns of such party under this Agreement.

 

Section 10.5 Governing Law and Consent to Jurisdiction. THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
MARYLAND, WITHOUT REGARD TO ANY OTHTRWISE APPLICABLE PRINCIPLES OF CONFLICTS OF
LAWS. ANY ACTION ARISING OUT OF THIS AGREEMENT MUST BE COMMENCED BY BUYER OR
SELLER IN THE STATE COURTS OF THE STATE OF MARYLAND OR IN U.S. FEDERAL COURT FOR
THE DISTRICT OF MARYLAND AND EACH PARTY HEREBY CONSENTS TO THE JURISDICTION OF
THE ABOVE COURTS IN ANY SUCH ACTION AND TO THE LAYING OF VENUE IN THE STATE OF
MARYLAND. ANY PROCESS IN ANY SUCH

 

- 32 -



--------------------------------------------------------------------------------

ACTION SHALL BE DULY SERVED IF MAILED BY REGISTERED MAIL, POSTAGE PREPAID, TO
THE PARTIES AT THEIR RESPECTIVE ADDRESS DESCRIBED IN SECTION 10.3 HEREOF.

 

Section 10.6 Counterparts. This Agreement may be executed in two or more fully
or partially executed counterparts, each of which will be deemed an original
binding the signer thereof against the other signing parties, but all
counterparts together will constitute one and the same instrument.

 

Section 10.7 Entire Agreement. This Agreement and any other document to be
furnished pursuant to the provisions hereof embody the entire agreement and
understanding of the parties hereto as to the subject matter contained herein.
There are no restrictions, promises, representations, warranties, covenants, or
undertakings other than those expressly set forth or referred to in such
documents. This Agreement and such documents supersede all prior agreements and
understandings among the parties with respect to the subject matter hereof.

 

Section 10.8 Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any jurisdiction will, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement, or affecting the validity or enforceability of any of the terms or
provisions of this Agreement.

 

Section 10.9 Attorney Fees. If any action is brought by any party to this
Agreement to enforce or interpret its terms or provisions, the prevailing Party
will be entitled to reasonable attorney fees and costs incurred in connection
with such action prior to and at trial and on any appeal therefrom.

 

Section 10.10 Payment of Fees and Expenses. Each party to this Agreement will be
responsible for, and will pay, all of its own fees and expenses, including those
of its counsel and accountants, incurred in the negotiation, preparation, and
consummation of this Agreement and the transaction contemplated hereunder.

 

Section 10.11 Confidential Information. The parties acknowledge that the
transaction described herein is of a confidential nature and shall not be
disclosed except to Permitted Outside Parties or as required by law. No party
shall make any public disclosure of the specific terms of this Agreement, except
as required by law (including SEC regulations and NYSE requirements). In
connection with the negotiation of this Agreement and the preparation for the
consummation of the transactions contemplated hereby, each party acknowledges
that it will have access to confidential information relating to the other
party. Each party shall treat such information as confidential, preserve the
confidentiality thereof, and not duplicate or use such information, except to
Permitted Outside Parties in connection with the transactions contemplated
hereby. In the event of the termination of this Agreement for any reason
whatsoever, Buyer shall return to Seller, all documents, work papers,
engineering and environmental studies and reports and all other materials
(including all copies thereof obtained from Seller in connection with the
transactions contemplated hereby), and each party shall use its best efforts,
including instructing its employees and others who have had access to such
information, to keep confidential and not to use any such information. Except as
required by applicable law, neither party shall issue any

 

- 33 -



--------------------------------------------------------------------------------

press release or make any statement to the media without the other party’s
consent, which consent shall not be unreasonably withheld. The provisions of
this Section 10.11 shall survive the Closing or, if the purchase and sale is not
consummated, any termination of this Agreement and shall not be subject to the
twelve (12)-month limitation set forth in Section 6.3.

 

Section 10.12 No Joint Venture. Nothing set forth in this Agreement shall be
construed to create a joint venture between Buyer and Seller.

 

Section 10.13 Waiver of Jury Trial. Each party to this Agreement hereby
expressly waives any right to trial by jury of any claim, demand, action or
cause of action (each, an “Action”) (a) arising out of this Agreement, including
any present or future amendment thereof or (b) in any way connected with or
related or incidental to the dealings of the parties or any of them with respect
to this Agreement (as hereafter amended) or any other instrument, document or
agreement executed or delivered in connection herewith, or the transactions
related hereto or thereto, in each case whether such Action is now existing or
hereafter arising, and whether sounding in contract or tort or otherwise and
regardless of which party asserts such Action; and each party hereby agrees and
consents that any such Action shall be decided by court trial without a jury,
and that any party to this Agreement may file an original counterpart or a copy
of this Section 10.13 with any court as written evidence of the consent of the
parties to the waiver of any right they might otherwise have to trial by jury.

 

Section 10.14 Limited Liability. Neither the members, managers, employees or
agents of Seller, nor the shareholders, officers, directors, employees or agents
of any of them shad be liable under this Agreement and all parties hereto shall
look solely to the assets of Seller for the payment of any claim or the
performance of any obligation by Seller.

 

Section 10.15 Time of Essence. Time is of the essence of this Agreement.

 

Section 10.16 No Waiver. No waiver of any of the provisions of this Agreement
shall be deemed, or shall constitute, a waiver of any other provision, whether
or not similar, nor shall any waiver constitute a continuing waiver, nor shall a
waiver in any instance constitute a waiver in any subsequent instance. No waiver
shall be binding unless executed in writing by the party making the waiver.

 

[Signature Page Follows]

 

- 34 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

SELLER:

  ASP WASHINGTON, L.L.C.     a Delaware limited liability company     By:  

/s/ Scott R. Fitzgerald

--------------------------------------------------------------------------------

        Name: Scott R. Fitzgerald         Title: Vice-President     ASP
WASHINGTON DEVELOPMENT, L.L.C.     a Delaware limited liability company     By:
 

/s/ Scott R. Fitzgerald

--------------------------------------------------------------------------------

        Name: Scott R. Fitzgerald         Title: Vice-President

BUYER:

  THE COHEN COMPANIES, LLC,     a Maryland limited liability company     By:  

/s/ Ronald J. Cohen

--------------------------------------------------------------------------------

        Name: Ronald J. Cohen         Title: Co-Manager

 

ESCROW AGENT:

 

The Escrow Agent is executing this Agreement to evidence its agreement to hold
the Deposit and act as escrow agent in accordance with the terms and conditions
of this Agreement.

 

   

NEW ENTERPRISE TITLE GROUP, INC.

        By:  

/s/ Donald Needle

--------------------------------------------------------------------------------

           

Name: Donald Needle

           

Title: President

 

- 35 -